Exhibit 10.15

LOGO [g22603sigma-lease_rv601.jpg]

Industrial Lease

Oakcreek Business Park

Milpitas, California

AMB Property, L.P., a Delaware limited partnership,

as Landlord,

and

Sigma Designs, Inc., a California corporation,

as Tenant



--------------------------------------------------------------------------------

Table of Contents

 

Section

        Page 1.    Basic Provisions    1    1.1    Parties    1    1.2   
Premises    1    1.3    Term    1    1.4    Base Rent    1    1.5    Tenant’s
Share of Operating Expenses    1    1.6    Tenant’s Estimated Monthly Rent
Payment    1    1.7    Security Deposit    1    1.8    Permitted Use    1    1.9
   Guarantor    2    1.10    Addenda    2    1.11    Exhibits    2    1.12   
Address for Rent Payments    2    1.13    Brokers    2 2.    Premises and Common
Areas    2    2.1    Letting    2    2.2    Common Areas - Definition    2   
2.3    Common Areas - Tenant’s Rights    2    2.4    Common Areas - Rules and
Regulations    2    2.5    Common Area Changes    2    2.6    Parking    3 3.   
Term    3    3.1    Term    3    3.2    Delay in Possession    3    3.3   
Commencement Date Certificate    3 4.    Rent    3    4.1    Base Rent    3   
4.2    Operating Expenses    3 5.    Security Deposit    5 6.    Use    5    6.1
   Permitted Use    5    6.2    Hazardous Substances    6    6.6    Tenant’s
Exculpation    6    6.3    Tenant’s Compliance with Requirements    6    6.4   
Inspection; Compliance with Law    7    6.5    Tenant Move-in Questionnaire    7
7.    Maintenance, Repairs, Trade Fixtures and Alterations    7    7.1   
Tenant’s Obligations    7    7.2    Landlord’s Obligations    7    7.3   
Alterations    7    7.4    Surrender/Restoration    8    7.5    Tenant’s
Security System    8 8.    Insurance; Indemnity    8    8.1    Payment of
Premiums    8    8.2    Tenant’s Insurance    8    8.3    Landlord’s Insurance
   9    8.4    Waiver of Subrogation    9    8.5    Indemnity    9    8.6   
Exemption of Landlord from Liability    10 9.    Damage or Destruction    10   
9.1    Termination Right    10    9.2    Damage Caused by Tenant    10 10.   
Real Property Taxes    10    10.1    Payment of Real Property Taxes    10   
10.2    Real Property Tax Definition    10    10.3    Additional Improvements   
10    10.4    Joint Assessment    11    10.5    Tenant’s Property Taxes    11
11.    Utilities    11 12.    Assignment and Subleasing    11    12.1   
Prohibition    11    12.2    Request for Consent    11    12.3    Criteria for
Consent    11

 

i



--------------------------------------------------------------------------------

   12.4    Effectiveness of Transfer and Continuing Obligations    12    12.5   
Recapture    12    12.6    Transfer Premium    12    12.7    Waiver    12   
12.8    Special Transfer Prohibitions    13    12.9    Affiliates    13    12.10
   Sharing Occupancy    13

13.

   Default; Remedies    13    13.1    Default    13    13.2    Remedies    14   
13.3    Late Charges    15

14.

   Condemnation    15

15.

   Estoppel Certificate and Financial Statements    16    15.1    Estoppel
Certificate    16    15.2    Financial Statement    16

16.

   Additional Covenants and Provisions    16    16.1    Severability    16   
16.2    Interest on Past-Due Obligations    16    16.3    Time of Essence    16
   16.4    Landlord Liability    16    16.5    No Prior or Other Agreements   
16    16.6    Notice Requirements    16    16.7    Date of Notice    17    16.8
   Waivers    17    16.9    Holdover    17    16.10    Cumulative Remedies    17
   16.11    Binding Effect: Choice of Law    17    16.12    Landlord    17   
16.13    Attorneys’ Fees and Other Costs    17    16.14    Landlord’s Access;
Showing Premises; Repairs    17    16.15    Signs    17    16.16    Termination;
Merger    18    16.17    Quiet Possession    18    16.18    Subordination;
Attornment; Non-Disturbance    18    16.19    Rules and Regulations    18   
16.20    Security Measures    18    16.21    Reservations    18    16.22   
Conflict    19    16.23    Offer    19    16.24    Amendments    19    16.25   
Multiple Parties    19    16.26    Authority    19    16.27    Recordation    19
   16.28    Confidentiality    19    16.29    Landlord Renovations    19   
16.30    Waiver of Jury Trial    19    16.31    Back-Up Generator    19    16.32
   Satellite Dish    20

 

ii



--------------------------------------------------------------------------------

Glossary

The following terms in the Lease are defined in the paragraphs opposite the
terms.

 

Term

   Defined in Paragraph

Additional Rent

   4.1

Applicable Requirements

   6.3

Assign

   12.1

Base Rent

   1.4

Basic Provisions

   1

Building

   1.2

Building Operating Expenses

   4.2(b)

Code

   12.8

Commencement Date

   1.3

Commencement Date Certificate

   3.3

Common Areas

   2.2

Common Area Operating Expenses

   4.2(b)

Condemnation

   14

Default

   13.1

Expiration Date

   1.3

HVAC

   4.2(a)(x)

Hazardous Substance

   6.2

Indemnity

   8.5

Industrial Center

   1.2

Landlord

   1.1

Landlord Entities

   6.2(c)

Lease

   1.1

Lenders

   6.4

Mortgage

   16.18

Operating Expenses

   4.2

Party/Parties

   1.1

Permitted Use

   1.8

Premises

   1.2

Prevailing Party

   16.13

Real Property Taxes

   10.2

Rent

   4.1

Reportable Use

   6.2

Requesting Party

   15

Responding Party

   15

Rules and Regulations

   2.4, 16.19

Security Deposit

   1.7, 5

Taxes

   10.2

Tenant

   1.1

Tenant Acts

   9.2

Tenant’s Entity

   6.2(c)

Tenant’s Share

   1.5

Term

   1.3

Use

   6.1

 

iii



--------------------------------------------------------------------------------

AMB Property Corporation

Industrial Lease

1. Basic Provisions (“Basic Provisions”).

1.1 Parties. This Lease (“Lease”) dated February 22, 2007 (“Lease Date”), is
made by and between AMB Property, L.P., a Delaware limited partnership
(“Landlord”) and Sigma Designs, Inc., a California corporation (“Tenant”)
(collectively, the “Parties” or individually, a “Party”).

1.2 Premises. The premises (“Premises”), which are the subject of this Lease,
are located in the industrial center commonly known as the Oakcreek Business
Park (the “Industrial Center”). The Premises are all of the building
(“Building”) identified on Exhibit A, consisting of approximately 65,664 square
feet and commonly known as 1778 McCarthy Boulevard, Milpitas, California.

Since the Premises are all of the Building, there shall, for purposes of this
Lease, be no distinction between the words “Premises” or “Building.” Tenant
shall have nonexclusive rights to the Common Areas (as defined in Paragraph 2.2
below) but shall not have any rights to the roof or exterior walls (except as
otherwise expressly provided in this Lease) or to any other buildings in the
Industrial Center. The Industrial Center consists of the Premises, the Building,
the Common Areas, the land upon which they are located, and all other buildings
and improvements within the boundaries of the Industrial Center.

1.3 Term. Sixty-three (63) months (“Term”) commencing on the earlier of
(i) June 30, 2007, and (ii) the date Tenant commences the conduct of its
business in the Premises (it being understood that the construction of the
Tenant Improvements and the performance of Tenant’s other fit-up work in the
Premises shall not constitute the conduct of Tenant’s business) (“Commencement
Date”) and ending September 30, 2012 (“Expiration Date”). If the Commencement
Date or Rent Commencement Date (as defined in Section 4.1) (as applicable) shall
be on a day other than the first day of a month, the Term of this Lease shall be
extended equal to the number of days required such that the Term expires on the
last day of the last month of the Term.

1.4 Base Rent. Base Monthly Rent (“Base Rent”) shall be payable as follows:

 

Months

   Monthly Base Rent

Commencement Date through the end of the third full calendar month following the
Commencement Date

   $ 0.00

Months 4 – 12

   $ 41,696.64

Months 13 – 24

   $ 44,979.84

Months 25 – 36

   $ 48,263.04

Months 37 – 48

   $ 51,546.24

Months 49 – 63

   $ 54,829.44

1.5 Tenant’s Share of Operating Expenses (“Tenant’s Share”).

 

(a)

   Common Area Operating Expenses    100 %

(b)

   Building Operating Expenses    100 %

Tenant shall commence paying Operating Expenses as of the Commencement Date.

1.6 Tenant’s Estimated Monthly Rent Payment. Following is the estimated monthly
Rent payment to Landlord pursuant to the provisions of this Lease. This estimate
is made at the inception of the Lease and is subject to adjustment pursuant to
the provisions of this Lease. The Estimated Total Monthly Payment, set forth
below, shall be paid upon the execution of this Lease for the first month of the
Lease Term.

 

(a)

   Base Rent (Paragraph 4.1)    $ 41,696.64

(b)

   Operating Expenses (Paragraph 4.2, excluding Real Property Taxes and Landlord
Insurance)    $ 5,251.52

(c)

   Landlord Insurance (Paragraph 8.3)    $ 1,312.88

(d)

   Real Property Taxes (Paragraph 10)    $ 9,190.16    Estimated Total Monthly
Payment    $ 57,451.20

1.7 Security Deposit. $70,567.30 (“Security Deposit”).

1.8 Permitted Use (“Permitted Use”). Office, administrative, sales, research and
development, and distribution functions, but only to the extent permitted by the
City in which the Premises are located and all agencies and governmental
authorities having jurisdiction of the Premises.

 

1



--------------------------------------------------------------------------------

1.9 Guarantor. None

1.10 Addenda. Attached hereto are the following Addenda, all of which constitute
a part of this Lease:

 

  (a) Addendum 1: Inducement Recapture

  (b) Addendum 2: Option to Extend

1.11 Exhibits. Attached hereto are the following Exhibits, all of which
constitute a part of this Lease:

 

Exhibit A:

   Description of Premises.

Exhibit B:

   Commencement Date Certificate.

Exhibit C:

   Tenant Move-in and Lease Renewal Environmental Questionnaire

Exhibit D:

   Move Out Standards

Exhibit E:

   Rules and Regulations

Exhibit F:

   Tenant Improvements

1.12 Address for Rent Payments. All amounts payable by Tenant to Landlord shall,
until further notice from Landlord, be paid to Landlord at the following
address:

AMB Property, L.P.

c/o AMB Property Corporation

P.O. Box 6156

Hicksville, NY 11802-6156

1.13 Brokers. Tenant represents that it has not dealt with any real estate
brokers or agents other than CPS representing Landlord and The Staubach Company
representing Tenant (collectively the “Brokers”). The Brokers shall receive
commissions payable by Landlord pursuant to a separate listing agreement with
Landlord.

2. Premises and Common Areas.

2.1 Letting. Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord the Premises upon all of the terms, covenants, and conditions, set
forth in this Lease. Any statement of square footage set forth in this Lease or
that may have been used in calculating Base Rent and/or Operating Expenses is an
approximation which Landlord and Tenant agree is reasonable, and the Base Rent
and Tenant’s Share based thereon is not subject to revision whether or not the
actual square footage is more or less. Tenant accepts the Premises in its
present “As-Is” condition, state of repair and operating order, except as may be
set forth in a Tenant Improvement Agreement entered into or attached as part of
this Lease, and subject to Landlord’s repair and maintenance obligations under
this Lease; provided, Landlord shall deliver the Premises on the Lease Date with
the roof, HVAC and electrical, plumbing and lighting systems in good working
condition. Landlord shall repair, at its sole cost and expense, after receipt of
Tenant’s written notice thereof, which notice must be delivered to Landlord
within the first one hundred eighty (180) days of the Term of this Lease, any
defects or deficiencies in any of the aforementioned systems serving the
Premises which are not in good working order to the extent Tenant has not caused
such systems to not be in good working order. If Tenant fails to timely deliver
to Landlord any such written notice of the aforementioned defects or
deficiencies within said 180-day period, Landlord shall have no obligation to
perform any such work thereafter, except as otherwise specifically provided in
this Lease.

2.2 Common Areas - Definition. “Common Areas” are all areas and facilities
outside the Premises and within the exterior boundary line of the Industrial
Center that are provided and designated by the Landlord from time to time for
the general nonexclusive use of Landlord, Tenant, and other tenants of the
Industrial Center and their respective employees, suppliers, shippers, tenants,
contractors, and invitees.

2.3 Common Areas - Tenant’s Rights. Landlord hereby grants to Tenant, for the
benefit of Tenant and its employees, suppliers, shippers, contractors,
customers, and invitees, during the term of this Lease, the nonexclusive right
to use, in common with others entitled to such use, the Common Areas as they
exist from time to time, subject to any rights, powers, and privileges reserved
by Landlord under the terms hereof or under the terms of any rules and
regulations or covenants, conditions, and restrictions governing the use of the
Industrial Center.

2.4 Common Areas - Rules and Regulations. Landlord shall have the exclusive
control and management of the Common Areas and shall have the right, from time
to time, to establish, modify, amend, and enforce reasonable Rules and
Regulations with respect thereto in accordance with Paragraph 16.19.

2.5 Common Area Changes. Landlord shall have the right, in Landlord’s sole
discretion, from time to time:

(a) To make changes to the Common Areas, including, without limitation, changes
in the locations, size, shape, and number of driveways, entrances, parking
spaces, parking areas, loading and unloading areas, ingress, egress, direction
of traffic, landscaped areas, walkways, and utility raceways;

(b) To close temporarily any of the Common Areas for maintenance purposes so
long as reasonable access to the Premises remains available;

(c) To designate other land outside the boundaries of the Industrial Center to
be a part of the Common Areas;

 

2



--------------------------------------------------------------------------------

(d) To add additional buildings and improvements to the Common Areas, in which
event Tenant’s Share shall be proportionally adjusted;

(e) To use the Common Areas while engaged in making additional improvements,
repairs, or alterations to the Industrial Center, or any portion thereof; and

(f) To do and perform such other acts and make such other changes in, to, or
with respect to the Common Areas and Industrial Center as Landlord may, in the
exercise of sound business judgment, deem to be appropriate; provided, when
exercising its rights under this Section 2.5, Landlord shall use reasonable
efforts not to unreasonably, materially and adversely interfere with the normal
conduct of Tenant’s business within the Premises.

2.6 Parking. Tenant shall have the right to use, at no additional charge, two
hundred forty seven (247) vehicle parking spaces on those portions of the Common
Areas designated for parking. Landlord shall exercise reasonable efforts to
ensure that such spaces are available to Tenant for its use, and Tenant may
enforce Tenant’s right to use the same. Tenant shall not use more parking spaces
than such number. Such parking spaces shall be used only for parking by vehicles
no larger than full sized passenger automobiles, sport utility vehicles, vans,
or pick-up trucks and in no event shall Tenant or any Tenant Entities park or
permit any parking of vehicles overnight without Landlord’s prior approval
(which approval shall not be unreasonably withheld). Tenant shall not permit or
allow any vehicles that belong to or are controlled by Tenant or Tenant’s
employees, suppliers, shippers, customers or invitees to be loaded, unloaded or
parked in areas other than those designated by Landlord for such activities. If
Tenant permits or allows any of the prohibited activities described herein, then
Landlord shall have the right, upon reasonable prior notice, in addition to such
other rights and remedies that it may have, to remove or tow away the vehicle
involved and charge the cost to Tenant, which cost shall be immediately payable
as additional rent within ten (10) days after demand by Landlord. Landlord may
change the number of parking spaces and configuration of the parking areas at
any time, so long as such changes do not decrease the number or parking spaces
available to Tenant and do not otherwise materially interfere with Tenant’s
access to and use of the Premises.

3. Term.

3.1 Term. The Commencement Date, Expiration Date, and Term of this Lease are as
specified in Paragraph 1.3.

3.2 Delay in Possession. Provided Tenant shall have (i) delivered to Landlord
the Security Deposit and the Estimated Total Monthly Payment, (ii) delivered to
Landlord any and all insurance certificates required by this Lease and
(iii) executed and delivered this Lease to Landlord in a form acceptable to
Landlord, on the Lease Date Landlord shall deliver possession of the Premises to
Tenant for the purposes of performing the installation of the Tenant
Improvements (as defined in Exhibit F), and Tenant’s telecommunications,
furniture and other “fit up” work; such entry and possession shall be subject to
all of the provisions of this Lease, except that in no event shall Tenant have
any obligation to pay any (a) Base Rent until the Rent Commencement Date
(defined below), (b) utilities until the Lease Date and (c) Operating Expenses
until the Commencement Date. If for any reason Landlord cannot deliver
possession of the Premises to Tenant on the Lease Date, Landlord shall not be
subject to any liability therefor, nor shall such failure affect the validity of
this Lease or the obligations of Tenant hereunder. In such case (and
notwithstanding anything to the contrary contained in this Lease): (i) the date
upon which Tenant is obligated to pay utilities, the Commencement Date and Rent
Commencement Date shall each be extended by one (1) day for each day after the
Lease Date that Landlord fails to deliver possession of the Premises to Tenant,
and (ii) if for any reason Landlord fails to deliver possession of the Premises
to Tenant within thirty (30) days after the Lease Date, then at any time
thereafter until possession of the Premises is delivered to Tenant, Tenant may
terminate this Lease by written notice to Landlord, in which event, Landlord
shall promptly refund to Tenant the Security Deposit and the Estimated Total
Monthly Payment, and thereupon the parties shall be released from all further
obligations under this Lease.

3.3 Commencement Date Certificate. At the request of Landlord, Tenant shall
execute and deliver to Landlord a completed certificate (“Commencement Date
Certificate”) in the form attached hereto as Exhibit B.

4. Rent.

4.1 Base Rent. Commencing the earlier of three (3) months following the
Commencement Date or October 1, 2007 (“Rent Commencement Date”), Tenant shall
pay to Landlord Base Rent and other monetary obligations of Tenant to Landlord
under the terms of this Lease (such other monetary obligations are herein
referred to as “Additional Rent”) in lawful money of the United States, without
offset or deduction, in advance on or before the first day of each month. Base
Rent and Additional Rent for any period during the term hereof which is for less
than one full month shall be prorated based upon the actual number of days of
the month involved. Payment of Base Rent and Additional Rent shall be made to
Landlord at its address stated herein or to such other persons or at such other
addresses as Landlord may from time to time designate in writing to Tenant. Base
Rent and Additional Rent are collectively referred to as “Rent.” All monetary
obligations of Tenant to Landlord under the terms of this Lease are deemed to be
Rent.

4.2 Operating Expenses. Commencing on the Commencement Date, Tenant shall pay to
Landlord on the first day of each month during the term hereof, in addition to
the Base Rent, Tenant’s Share of all Operating Expenses in accordance with the
following provisions.

(a) “Operating Expenses” are all costs incurred by Landlord relating to the
ownership and/or operation of the Industrial Center, Building, and Premises
including, but not limited to, the following:

 

3



--------------------------------------------------------------------------------

(i) Expenses relating to the ownership, management, maintenance, repair,
replacement and/or operation of the Common Areas, including, without limitation,
parking areas, loading and unloading areas, trash areas, roadways, sidewalks,
walkways, parkways, driveways, rail spurs, landscaped areas, striping, bumpers,
irrigation systems, drainage systems, lighting facilities, fences and gates,
exterior signs, and/or tenant directories.

(ii) Water, gas, electricity, telephone, and other utilities not paid for
directly by tenants of the Industrial Center.

(iii) Trash disposal, snow removal, janitorial, security and the management and
administration of any and all portions of the Industrial Center, including,
without limitation, a property management fee (not to exceed an amount equal to
four percent (4%) of the gross Rent under this Lease), accounting, auditing,
billing, postage, salaries and benefits for clerical and supervisory employees
to the extent serving the Industrial Center, whether located at the Industrial
Center or off-site, payroll taxes and legal and accounting costs and all fees,
licenses and permits related to the ownership, operation and management of the
Industrial Center;

(iv) Real Property Taxes.

(v) Premiums and all applicable deductibles for the insurance policies
maintained by Landlord under paragraph 8 below; provided, however, any
deductibles for earthquake insurance shall be amortized over the greater of the
remaining months in the Term or eighty four (84) months, and Tenant shall pay
Tenant’s Share of such monthly amortized amount as follows: the monthly
amortization shall be the sum of (a) the quotient obtained by dividing the
amount of the deductible by the greater of the remaining months in the Term or
eighty four (84) months, plus (b) interest on such amount at a rate equal to the
lesser of ten percent (10%) per annum or the maximum annual interest rate
permitted by law.

(vi) Environmental insurance programs.

(vii) Subject to Section 4.2(a)(ix) below, monthly amortization of reasonably
necessary capital improvements to any portion of the Industrial Center which are
not expensed by Landlord. The monthly amortization of any such capital
improvement shall be the sum of the (a) quotient obtained by dividing the cost
of the capital improvement by Landlord’s reasonable estimate of the number of
months of useful life of such improvement plus (b) an amount equal to the cost
of the capital improvement times 1/12 of the lesser of 10% or the maximum annual
interest rate permitted by law.

(viii) Maintenance of the Common Areas and Building, including, but not limited
to, painting, caulking, and repair and replacement of Building components,
including, but not limited to, roof membrane, elevators, and fire detection and
sprinkler systems.

(ix) Heating, ventilating, and air conditioning systems (“HVAC”) for the
Premises the costs for which are not the sole responsibility of Tenant;
provided, Landlord agrees that (a) as soon as commercially reasonable following
the Lease Date, Landlord shall commence replacement of the roof membrane and the
sixty (60) ton HVAC unit servicing the Premises, the cost of such items shall be
amortized over a period of fifteen (15) years and Tenant shall pay Tenant’s
Share of such amortized amount on a monthly basis, together with interest on
such amortized amount at the fixed rate of ten percent (10%) per annum and
(b) in the event during the Term or any extension thereof any other component of
the HVAC system servicing the Premises requires replacement, Landlord shall
perform such work and the cost thereof shall be amortized as a capital
improvement as set forth in Section 4.2(a)(vii).

(b) Tenant’s Share of Operating Expenses that are not specifically attributed to
the Premises or Building (“Common Area Operating Expenses”) shall be that
percentage shown in Paragraph 1.5(a). Tenant’s Share of Operating Expenses that
are attributable to the Building (“Building Operating Expenses”) shall be that
percentage shown in Paragraph 1.5(b). Landlord, in its reasonable discretion,
shall determine which Operating Expenses are Common Area Operating Expenses,
Building Operating Expenses, or expenses to be entirely borne by Tenant.

(c) The inclusion of the improvements, facilities, and services set forth in
Subparagraph 4.2(a) shall not impose any obligation upon Landlord either to have
said improvements or facilities or to provide those services.

(d) Tenant shall pay monthly in advance, on the same day that the Base Rent is
due, Tenant’s Share of the expenses set forth in Paragraph 1.6. Landlord shall
deliver to Tenant within 90 days after the expiration of each calendar year a
reasonably detailed statement showing Tenant’s Share of the actual expenses
incurred during the preceding year. If Tenant’s estimated payments under this
Paragraph 4(d) during the preceding year exceed Tenant’s Share as indicated on
said statement, Tenant shall be credited (or Landlord shall promptly refund) the
amount of such overpayment against Tenant’s Share of expenses next becoming due.
If Tenant’s estimated payments under this Paragraph 4.2(d) during said preceding
year were less than Tenant’s Share as indicated on said statement, Tenant shall
pay to Landlord the amount of the deficiency within 10 days after delivery by
Landlord to Tenant of said statement. At any time Landlord may adjust the amount
of the estimated Tenant’s Share of expenses to reflect Landlord’s estimate of
such expenses for the year.

(e) Notwithstanding anything to the contrary contained herein, for purposes of
this Lease, the term “Operating Expenses” shall not include the following:
(i) costs (including permit, license, and inspection fees) incurred in
renovating, improving, decorating, painting, or redecorating vacant space or
space for other tenants within

 

4



--------------------------------------------------------------------------------

the Industrial Center; (ii) legal, accounting and other professional fees and
costs incurred in connection with lease negotiations, the audit of any Landlord
financial materials by any other tenant, the enforcement of any leases
(including unlawful detainer proceedings and the collection of rents), and
requests related to any assignment or sublease; (iii) leasing commissions,
advertising expenses, and other costs incurred in connection with the leasing of
the Industrial Center or future re-leasing of any portion of the Industrial
Center; (iv) depreciation of the Building or any other improvements situated
within the Industrial Center; (v) any items for which Landlord is reimbursed by
any other tenant of the Industrial Center; (vi) costs of repairs or other work
necessitated by fire, windstorm or other casualty (provided, any deductibles
shall be an Operating Expense to the extent set forth in Section 4.2(a) above)
and/or costs of repair or other work necessitated by the exercise of the right
of eminent domain to the extent insurance proceeds or a condemnation award, as
applicable, is actually received by Landlord for such purposes; provided, such
costs of repairs or other work shall be paid by the parties in accordance with
the provisions of Sections 7, 8 and 9 below; (vii) other than any interest
charges as expressly provided for in this Lease, any interest or payments on any
financing for any portion of the Industrial Center, interest and penalties
incurred as a result of Landlord’s late payment of any invoice (provided that
Tenant pays Tenant’s Share of expenses to Landlord when due as set forth
herein), and any bad debt loss, rent loss or reserves for same; (viii) any
payments under a ground lease or master lease; (ix) overhead and profit paid to
subsidiaries or affiliates of the Landlord for management or other services on
or to the Industrial Center for supplies or other materials to the extent the
amounts incurred are in excess of those which would have been incurred if such
supplies or services were obtained from unrelated third parties; (x) all
voluntary contributions to any political or charitable persons or entities;
(xi) costs for the acquisition of sculpture, paintings or other art objects;
(xii) advertising, marketing and promotion costs; (xiii) costs associated with
the operation of the corporation or other entity which constitutes the Landlord,
as distinguished from costs of operation of the Industrial Center;
(xiv) reserves for capital replacement; (xv) any cost (other than environmental
insurance programs to the extent set forth in Paragraph 4.2(a) above) related to
any Hazardous Substance (defined below) not caused to be present by Tenant or
any Tenant Entity and (xvi) any costs and expenses incurred in leasing equipment
or systems which would constitute a capital expenditure if such equipment were
purchased (provided such costs and expenses shall be included in Operating
Expenses to the extent such costs and expenses are reimbursable to Landlord
pursuant to Section 4.2(a)(vii)).

(f) After delivery to Landlord of at least thirty (30) days prior written
notice, Tenant, at its sole cost and expense through any accountant designated
by it, shall have the right to examine and/or audit the books and records
evidencing such expenses for the previous one (1) calendar year, during
Landlord’s reasonable business hours but not more frequently than once during
any calendar year. Tenant may not compensate any such accountant on a
contingency fee basis. The results of any such audit (and any negotiations
between the parties related thereto) shall be maintained strictly confidential
by Tenant, its lawyers and its accounting firm and shall not be disclosed,
published or otherwise disseminated to any other party other than to Landlord
and its authorized agents, except as otherwise required by Applicable
Requirements or court order. Landlord and Tenant each shall use its commercially
reasonable efforts to cooperate in such negotiations and to promptly resolve any
discrepancies between Landlord and Tenant in the accounting of such expenses.

5. Security Deposit. Tenant shall deposit with Landlord upon Tenant’s execution
hereof the Security Deposit set forth in Paragraph 1.7 as security for Tenant’s
faithful performance of Tenant’s obligations under this Lease. If Tenant fails
to pay Base Rent or Additional Rent or otherwise Defaults under this Lease (as
defined in Paragraph 13.1), Landlord may use the Security Deposit for the
payment of any amount due Landlord or to reimburse or compensate Landlord for
any liability, cost, expense, loss, or damage (including attorneys’ fees) which
Landlord may suffer or incur by reason thereof. Tenant shall on demand pay
Landlord the amount so used or applied so as to restore the Security Deposit to
the amount set forth in Paragraph 1.7. Landlord shall not be required to keep
all or any part of the Security Deposit separate from its general accounts.
Landlord shall, at the expiration or earlier termination of the Term hereof and
after Tenant has vacated the Premises, return to Tenant that portion of the
Security Deposit not used or applied by Landlord. No part of the Security
Deposit shall be considered to be held in trust, to bear interest, or to be
prepayment for any monies to be paid by Tenant under this Lease.

6. Use.

6.1 Permitted Use. Tenant shall use and occupy the Premises only for the
Permitted Use set forth in Paragraph 1.8. Tenant shall not commit any nuisance,
permit the emission of any objectionable noise or odor, suffer any waste, make
any use of the Premises which is contrary to any law or ordinance, or which will
invalidate or increase the premiums for any of Landlord’s insurance (unless
Tenant pays for such increase within ten (10) days following written demand
therefor). Tenant shall not service, maintain, or repair vehicles on the
Premises, Building, or Common Areas. Tenant shall not store foods, pallets,
drums, or any other materials outside the Premises. Tenant’s use is subject to,
and at all times Tenant shall comply with any and all Applicable Requirements,
defined below. Landlord reserves to itself the right, from time to time, to
grant, without the consent of Tenant, such easements, rights and dedications
that Landlord deems reasonably necessary, and to cause the recordation of parcel
or subdivision maps and/or restrictions, so long as such easements, rights,
dedications, maps and restrictions, as applicable, do not materially and
adversely interfere with Tenant’s operations in the Premises. Tenant agrees to
sign any documents reasonably requested by Landlord to effectuate any such
easements, rights, dedications, maps or restrictions. Tenant shall not initiate,
submit an application for, or otherwise request, any land use approvals or
entitlements with respect to the Premises or any other portion of the Industrial
Center, including without limitation, any variance, conditional use permit or
rezoning, without first obtaining Landlord’s prior written consent thereto,
which consent may be given or withheld in Landlord’s sole discretion. Tenant
shall be solely responsible for ensuring that the Premises, and specifically the
fire protection features of the Building (including, without limitation, the
sprinkler system, smoke hatches, if any, draft curtains, if any, and fire hose
racks, if any) are adequate to fully meet the needs and requirements of its
intended use and operation of its business within the Premises and further,

 

5



--------------------------------------------------------------------------------

Tenant shall be solely responsible for complying with all applicable laws and
specifically, the high-pile storage requirements of the City of Milpitas,
California and any other applicable jurisdictions.

6.2 Hazardous Substances.

(a) Reportable Uses Require Consent. The term, “Hazardous Substance,” as used in
this Lease, shall mean any product, substance, chemical, material, or waste
whose presence, nature, quantity, and/or intensity of existence, use,
manufacture, disposal, transportation, spill, release, or effect, either by
itself or in combination with other materials expected to be on the Premises, is
either: (i) potentially injurious to the public health, safety or welfare, the
environment, or the Premises; (ii) regulated or monitored by any governmental
authority; or (iii) a basis for potential liability of Landlord to any
governmental agency or third party under any applicable statute or common law
theory. Hazardous Substance shall include, but not be limited to, hydrocarbons,
petroleum, gasoline, crude oil, or any products or by-products thereof. Tenant
shall not engage in any activity in or about the Premises which constitutes a
Reportable Use (as hereinafter defined) of Hazardous Substances without the
express prior written consent (which consent shall not be unreasonably withheld,
conditioned or delayed) of Landlord and compliance in a timely manner (at
Tenant’s sole cost and expense) with all Applicable Requirements (as defined in
Paragraph 6.3). “Reportable Use” shall mean (i) the installation or use of any
above or below ground storage tank, (ii) the generation, possession, storage,
use, transportation, or disposal of a Hazardous Substance that requires a permit
from, or with respect to which a report, notice, registration, or business plan
is required to be filed with, any governmental authority, and (iii) the presence
in, on, or about the Premises of a Hazardous Substance with respect to which any
Applicable Requirements require that a notice be given to persons entering or
occupying the Premises or neighboring properties. Notwithstanding the foregoing,
Tenant may, without Landlord’s prior consent, but upon notice to Landlord and in
compliance with all Applicable Requirements, use any ordinary and customary
materials reasonably required to be used by Tenant in the normal course of the
Permitted Use, so long as such use is not a Reportable Use and does not expose
the Premises or neighboring properties to any meaningful risk of contamination
or damage, or expose Landlord to any liability therefor. In addition, Landlord
may (but without any obligation to do so) condition its consent to any
Reportable Use of any Hazardous Substance by Tenant upon Tenant’s giving
Landlord such additional assurances as Landlord, in its reasonable discretion,
deems necessary to protect itself, the public, the Premises, and the environment
against damage, contamination, injury, and/or liability therefor, including but
not limited to the installation (and, at Landlord’s option, removal on or before
Lease expiration or earlier termination) of reasonably necessary protective
modifications to the Premises (such as concrete encasements, if appropriate).

(b) Duty to Inform Landlord. If Tenant knows, or has reasonable cause to
believe, that a Hazardous Substance is located in, under, or about the Premises
or the Building, Tenant shall immediately give Landlord written notice thereof,
together with a copy of any statement, report, notice, registration,
application, permit, business plan, license, claim, action, or proceeding given
to, or received from, any governmental authority or private party concerning the
presence, spill, release, discharge of, or exposure to such Hazardous Substance.
Tenant shall not cause or permit any Hazardous Substance to be spilled or
released in, on, under, or about the Premises (including, without limitation,
through the plumbing or sanitary sewer system).

(c) Indemnification. Tenant shall indemnify, protect, defend, and hold Landlord,
Landlord’s affiliates, Lenders, and the officers, directors, shareholders,
partners, employees, managers, independent contractors, attorneys, and agents of
the foregoing (“Landlord Entities”) and the Premises harmless from and against
any and all damages, liabilities, judgments, costs, claims, liens, expenses,
penalties, loss of permits, and attorneys’ and consultants’ fees arising out of
or involving any Hazardous Substance on or brought onto the Premises by or for
Tenant or by any of Tenant’s employees, agents, contractors, servants, visitors,
suppliers, or invitees (such employees, agents, contractors, servants, visitors,
suppliers, and invitees as herein collectively referred to as “Tenant
Entities”). Tenant’s obligations under this Paragraph 6.2(c) shall include, but
not be limited to, the effects of any contamination or injury to person,
property, or the environment created or suffered by Tenant, and the cost of
investigation (including consultants’ and attorneys’ fees and testing), removal,
remediation, restoration and/or abatement thereof, or of any contamination
therein involved. Tenant’s obligations under this Paragraph 6.2(c) shall survive
the Expiration Date or earlier termination of this Lease.

(d) Tenant’s Exculpation. Tenant shall neither be liable for nor otherwise
obligated to Landlord under any provision of this Lease with respect to (i) any
claim, remediation obligation, investigation obligation, liability, cause of
action, attorney’s fees, consultants’ cost, expense or damage resulting from any
Hazardous Substance present in, on or about the Premises, the Building or the
Industrial Center to the extent neither caused nor otherwise permitted, directly
or indirectly, by Tenant or the Tenant Entities; or (ii) the removal,
investigation, monitoring or remediation of any Hazardous Substance present in,
on or about the Premises, the Building or the Industrial Center caused by any
source, including third parties other than Tenant and the Tenant Entities, as a
result of or in connection with the acts or omissions of persons other than
Tenant or the Tenant Entities; provided, however, Tenant shall be fully liable
for and otherwise obligated to Landlord under the provisions of this Lease for
all liabilities, costs, damages, penalties, claims, judgments, expenses
(including without limitation, attorneys’ and experts’ fees and costs) and
losses to the extent (a) Tenant or any of the Tenant Entities exacerbates the
conditions caused by such Hazardous Substances, or (b) Tenant and/or the Tenant
Entities allows or permits persons over which Tenant or any of the Tenant
Entities has control and/or for which Tenant or any of the Tenant Entities are
legally responsible for, to cause such Hazardous Substances to be present in,
on, under, through or about any portion of the Premises, the Building or the
Industrial Center, or does not take all reasonably appropriate actions to
prevent such persons over which Tenant or any of the Tenant Entities has control
and/or for which Tenant or any of the Tenant Entities are legally responsible
from causing the presence of Hazardous Substances in, on, under, through or
about any portion of the Premises, the Building or the Industrial Center.

6.3 Tenant’s Compliance with Requirements. Tenant shall, at Tenant’s sole cost
and expense, fully, diligently, and in a timely manner comply with all
“Applicable Requirements,” which term is used in this Lease to

 

6



--------------------------------------------------------------------------------

mean all laws, rules, regulations, ordinances, directives, covenants, easements,
and restrictions of record, permits, the requirements of any applicable fire
insurance underwriter or rating bureau, and the reasonable recommendations of
Landlord’s engineers and/or consultants, relating in any manner to the Premises
(including but not limited to matters pertaining to (a) industrial hygiene,
(b) environmental conditions on, in, under, or about the Premises, including
soil and groundwater conditions, and (c) the use, generation, manufacture,
production, installation, maintenance, removal, transportation, storage, spill,
or release of any Hazardous Substance), now in effect or which may hereafter
come into effect. Notwithstanding the foregoing, Tenant shall have no obligation
to perform any alterations or modifications to the structure of the Building or
the Building Systems required by any Applicable Requirement except to the extent
any such alteration or modification is necessitated by any Alteration (including
without limitation, the Tenant Improvements) installed by or for Tenant or any
Tenant Entity, or by the particular use of the Premises, the Building or the
Industrial Center by Tenant or any Tenant Entity. Tenant shall, within fifteen
(15) days after receipt of Landlord’s written request, provide Landlord with
copies of all documents and information evidencing Tenant’s compliance with any
Applicable Requirements, and shall immediately upon receipt notify Landlord in
writing (with copies of any documents involved) of any threatened or actual
claim, notice, citation, warning, complaint, or report pertaining to or
involving failure by Tenant or the Premises to comply with any Applicable
Requirements.

6.4 Inspection; Compliance with Law. In addition to Landlord’s environmental
monitoring and insurance program, the cost of which is included in Operating
Expenses, Landlord and the holders of any mortgages, deeds of trust, or ground
leases on the Premises (“Lenders”) shall have the right to enter the Premises at
any time in the case of an emergency, and otherwise at reasonable times upon
reasonable advance notice and subject to Tenant’s reasonable security
requirements, for the purpose of inspecting the condition of the Premises and
for verifying compliance by Tenant with this Lease and all Applicable
Requirements. Landlord shall be entitled to employ experts and/or consultants in
connection therewith to advise Landlord with respect to Tenant’s installation,
operation, use, monitoring, maintenance, or removal of any Hazardous Substance
on or from the Premises. The cost and expenses of any such inspections shall be
paid by the party requesting same unless a violation of Applicable Requirements
exists or is imminent, or the inspection is requested or ordered by a
governmental authority. Tenant shall upon request reimburse Landlord or
Landlord’s Lender, as the case may be, for the costs and expenses of such
inspections if a violation of Applicable Requirements by Tenant is found to
exist.

6.5 Tenant Move-in Questionnaire. Prior to executing this Lease, Tenant has
completed, executed and delivered to Landlord Tenant’s Move-in and Lease Renewal
Environmental Questionnaire (the “Tenant Move-in Questionnaire”), a copy of
which is attached hereto as Exhibit C and incorporated herein by this reference.
Tenant covenants, represents and warrants to Landlord that to the best knowledge
of Tenant after due inquiry and investigation, the information on the Tenant
Move-in Questionnaire is true and correct and accurately describes the use(s) of
Hazardous Substances which will be made and/or used on the Premises by Tenant.

7. Maintenance, Repairs, Trade Fixtures and Alterations.

7.1 Tenant’s Obligations. Subject to the provisions of Paragraph 2.1 (Letting),
Paragraph 7.2 (Landlord’s Obligations), Paragraph 9 (Damage or Destruction), and
Paragraph 14 (Condemnation), Tenant shall, at Tenant’s sole cost and expense and
at all times, keep the Premises and every part thereof in good order, condition,
and repair (whether or not such portion of the Premises requiring repair, or the
means of repairing the same, are reasonably or readily accessible to Tenant and
whether or not the need for such repairs occurs as a result of Tenant’s use, any
prior use, the elements, or the age of such portion of the Premises) including,
without limiting the generality of the foregoing, all equipment or facilities
specifically serving the Premises, such as plumbing, heating, ventilating, air
conditioning, electrical, lighting facilities, boilers, fired or unfired
pressure vessels, fire hose connectors if within the Premises, fixtures,
interior walls, interior surfaces of exterior walls, ceilings, floors, windows,
doors, plate glass, and skylights, but excluding any items which are the
responsibility of Landlord pursuant to Paragraph 7.2 below. Except as set forth
in Paragraph 4.2(a)(ix) with respect to Landlord’s obligation to perform
replacements to the HVAC system, Tenant’s obligations shall include
restorations, replacements, or renewals when necessary to keep the Premises and
all improvements thereon or a part thereof in good order, condition, and state
of repair. Tenant shall also be solely responsible for the cost of all repairs
and replacements caused by the negligent acts or omissions or intentional
misconduct by Tenant or Tenant’s employees, contractors, agents, guests or
invitees, subject to Paragraph 8.4 concerning waiver of subrogation rights. If
Tenant refuses or neglects to perform its obligations under this paragraph to
the reasonable satisfaction of Landlord, Landlord may, but without obligation to
do so, at any time perform the same without Landlord having any liability to
Tenant for any loss or damage that may accrue to Tenant’s Property or to
Tenant’s business by reason thereof. If Landlord performs any such obligations,
Tenant shall pay to Landlord, as Additional Rent, Landlord’s costs and expenses
incurred therefor. Upon Tenant’s written request, Tenant shall be assigned, on a
non-exclusive basis, and enforce concurrently with Landlord, any warranties made
or given to Landlord with respect to any of the HVAC system.

7.2 Landlord’s Obligations. Subject to the provisions of Paragraph 2.1
(Letting), Paragraph 6 (Use), Paragraph 7.1 (Tenant’s Obligations), Paragraph 9
(Damage or Destruction), and Paragraph 14 (Condemnation), Landlord, at its
expense and not subject to the reimbursement requirements of Paragraph 4.2,
shall maintain and repair (i) the roof structure, foundations, columns,
footings, sub-flooring, and all load bearing and exterior walls of the Building,
and (ii) any damage to the Premises caused by any act or omission of Landlord or
Landlord Entities, Landlord’s failure to perform its obligations under this
Paragraph 7. Landlord, subject to reimbursement pursuant to Paragraph 4.2, shall
maintain and repair the Building roof membrane and Common Areas, and utility
systems (and related pipes and conduit) within the Industrial Center which are
outside of the Premises. In addition, Landlord may, in Landlord’s sole
discretion, and at Tenant’s sole cost, elect to contract for all or any portion
of the maintenance and repair of the HVAC systems serving the Premises.

7.3 Alterations. Tenant shall not install any signs, fixtures, improvements, nor
make or permit any other alterations or additions (individually, an
“Alteration”, and collectively, the “Alterations”) to the Premises

 

7



--------------------------------------------------------------------------------

without the prior written consent of Landlord (which consent shall not be
unreasonably withheld, conditioned, or delayed), except for Alterations that, on
a per project basis, cost less than Twenty-Five Thousand Dollars ($25,000.00)
and which do not materially and adversely affect the Building Systems, exterior
of the Building or the structural integrity or structural components of the
Premises or the Building. In all events, Tenant shall deliver at least ten
(10) days prior notice to Landlord, from the date Tenant intends to commence
construction, sufficient to enable Landlord to post a Notice of
Non-Responsibility and Tenant shall obtain all permits or other governmental
approvals prior to commencing any of such work and deliver a copy of same to
Landlord. All Alterations shall be at Tenant’s sole cost and expense in
accordance with plans and specifications which have been previously submitted to
and approved in writing by Landlord, and shall be installed by a licensed,
insured and bonded contractor (reasonably approved by Landlord) in compliance
with all applicable Laws (including, but not limited to, the ADA), and all
recorded matters and rules and regulations of the Industrial Center. In
addition, all work with respect to any Alterations must be done in a good and
workmanlike manner. Landlord’s approval of any plans, specifications or working
drawings for Tenant’s Alterations shall not create nor impose any responsibility
or liability on the part of Landlord for their completeness, design sufficiency,
or compliance with any laws, ordinances, rules and regulations of governmental
agencies or authorities. In performing the work of any such Alterations, Tenant
shall have the work performed in such a manner as not to obstruct access to the
Industrial Center, or the Common Areas for any other tenant of the Industrial
Center, and as not to obstruct the business of Landlord or other tenants in the
Industrial Center, or interfere with the labor force working in the Industrial
Center. As Additional Rent hereunder, Tenant shall reimburse Landlord, within
ten (10) days after demand, for any reasonable, out-of-pocket legal,
engineering, architectural, planning and other expenses incurred by Landlord in
connection with Tenant’s Alterations, plus Tenant shall pay to Landlord a fee
equal to five percent (5%) of the total cost of the Alterations. If Tenant makes
any Alterations, Tenant agrees to carry “Builder’s All Risk” insurance, in an
amount approved by Landlord and such other insurance as Landlord may require, it
being understood and agreed that all of such Alterations shall be insured by
Tenant in accordance with the terms of this Lease immediately upon completion
thereof. Tenant shall keep the Premises and the property on which the Premises
are situated free from any liens arising out of any work performed, materials
furnished or obligations incurred by or on behalf of Tenant. Tenant shall, prior
to construction of any and all Alterations, cause its contractor(s) and/or major
subcontractor(s) to provide insurance as reasonably required by Landlord, and
Tenant shall provide such assurances to Landlord, including without limitation,
waivers of lien, surety company performance bonds for any Alteration in the
event the cost of such Alteration exceeds $200,000 (excluding the Tenant
Improvements), as Landlord shall reasonably require to assure payment of the
costs thereof to protect Landlord and the Industrial Center from and against any
loss from any mechanic’s, materialmen’s or other liens.

7.4 Surrender/Restoration. Except as set forth in Section 7.5 below, Tenant
shall surrender the Premises by the end of the last day of the Lease term or any
earlier termination date, clean and free of debris and in good operating order,
condition, and state of repair, ordinary wear and tear excepted and in
accordance with the Move Out Standards set forth in Exhibit D to this Lease.
Without limiting the generality of the above, Tenant shall remove all
Alterations designated by Landlord in Landlord’s sole discretion, personal
property, trade fixtures, and floor bolts, patch all floors, and cause all
lights to be in good operating condition, ordinary wear and tear excepted,
provided, if, at the time Tenant requests Landlord’s consent to the making of
any Alterations or other improvements to the Premises or otherwise informs
Landlord of an Alteration Tenant intends to perform which does not require
Landlord’s consent, Tenant gives Landlord a specific written request for a
determination as to whether such Alteration or other improvement must be removed
at the end of the Term, Landlord shall designate whether such Alteration or
other improvement must be removed at the end of the Term.

7.5 Tenant’s Security System. Subject to the terms of Section 7.3 above (except
the first sentence of Section 7.3) and the prior written consent of Landlord,
which consent shall not be unreasonably withheld, conditioned or delayed, Tenant
shall have the right to install and maintain its own security system for the
Premises, which system may include, but not be limited to, cardreaders, cameras
and on-site security guards. If requested by Owner in writing, at least ninety
(90) days prior to the expiration of the Term (or if terminated earlier, then at
any time no later than sixty (60) days following such early termination), as
such Term may be extended, Tenant shall be required to remove each and every
component of the security system, repair any damage caused by such removal and
restore the Premises (with respect to the security system installed by Tenant)
to the condition existing prior to the installation of such security system,
ordinary wear and tear excepted.

8. Insurance; Indemnity.

8.1 Payment of Premiums and Deductibles. The cost of the premiums and all
applicable deductibles (to the extent set forth in Paragraph 4.2) for the
insurance policies maintained by Landlord under this Paragraph 8 shall be a
Common Area Operating Expense reimbursable pursuant to Paragraph 4.2 hereof.
Premiums for policy periods commencing prior to, or extending beyond, the term
of this Lease shall be prorated to coincide with the corresponding Commencement
Date and Expiration Date.

8.2 Tenant’s Insurance.

(a) At its sole cost and expense, Tenant shall maintain in full force and effect
during the Term of the Lease the following insurance coverages insuring against
claims which may arise from or in connection with the Tenant’s operation and use
of the Premises.

(i) Commercial General Liability insurance with minimum limits of $1,000,000 per
occurrence and $3,000,000 general aggregate for bodily injury, personal injury,
and property damage. Such insurance shall be endorsed to include Landlord and
Landlord Entities as additional insureds, shall be primary and noncontributory
with any Landlord insurance, and shall provide severability of interests between
or among insureds.

 

8



--------------------------------------------------------------------------------

(ii) Workers’ Compensation insurance with statutory limits and Employers
Liability with a $1,000,000 per accident limit for bodily injury or disease.

(iii) Automobile Liability insurance covering all owned, nonowned, and hired
vehicles with a $1,000,000 per accident limit for bodily injury and property
damage.

(iv) Special form property insurance at least as broad as the current ISO
Special Form policy (and Tenant shall not be obligated to carry flood or
earthquake coverage provided Tenant agrees that Landlord shall not be liable for
any damage or loss arising from flood or earthquake and Tenant waives and
releases Landlord from all claims, losses, damages, liabilities, judgments and
costs arising from or related to Tenant’s failure to carry such flood or
earthquake coverage), for loss to any tenant improvements or betterments, floor
and wall coverings, and business personal property on a full insurable
replacement cost basis with no coinsurance clause, and Business Income insurance
covering at least six months of loss of income and continuing expense.

(b) Tenant shall deliver to Landlord certificates of all insurance reflecting
evidence of required coverages prior to initial occupancy, and annually
thereafter.

(c) If, in the opinion of Landlord’s insurance advisor, but not more than twice
during the Term, the amount or scope of such coverage is deemed inadequate at
any time during the Term, Tenant shall increase such coverage to such reasonable
amounts or scope as Landlord’s advisor deems adequate; provided, any such
increased coverage shall be consistent with coverage customarily required to be
carried for similar types of buildings within the vicinity of the Industrial
Center.

(d) All insurance required under Paragraph 8.2 (i) shall be issued by insurers
licensed to do business in the state in which the Premises are located and which
are rated A:VII or better by Best’s Key Rating Guide and (ii) shall be endorsed
to provide at least 30-days prior notification of cancellation (except ten
(10) days for non-payment of premium) or reduction in coverage to said
additional insureds.

8.3 Landlord’s Insurance. Landlord shall maintain in full force and effect
during the Term of this Lease, subject to reimbursement as provided in Paragraph
4.2, policies of insurance which afford such coverages as are commercially
reasonable and as is consistent with other properties in Landlord’s portfolio.
Notwithstanding the foregoing, Landlord shall obtain and keep in force during
the Term of this Lease, as an item of Operating Expenses, a policy or policies
in the name of Landlord, with loss payable to Landlord and to the holders of any
mortgages, deeds of trust or ground leases on the Premises (“Lender(s)”),
insuring loss or damage to the Building, including all improvements, fixtures
(other than trade fixtures) and permanent additions. However, all Alterations,
additions and improvements made to the Premises by Tenant (including the Tenant
Improvements) shall be insured by Tenant rather than by Landlord. The amount of
such insurance procured by Landlord shall be equal to at least eighty percent
(80%) of the full replacement cost of the Building, including all improvements
and permanent additions as the same shall exist from time to time, or the amount
required by Lenders. At Landlord’s option, such policy or policies shall insure
against all risks of direct physical loss or damage (including, without
limitation, the perils of flood and earthquake), including coverage for any
additional costs resulting from debris removal and reasonable amounts of
coverage for the enforcement of any ordinance or law regulating the
reconstruction or replacement of any undamaged sections of the Building required
to be demolished or removed by reason of the enforcement of any building,
zoning, safety or land use laws as the result of a covered cause of loss. If any
such insurance coverage procured by Landlord has a deductible clause, the
deductible shall not exceed commercially reasonable amounts, and in the event of
any casualty, the amount of such deductible to the extent set forth in Paragraph
4.2 shall be an item of Operating Expenses.

8.4 Waiver of Subrogation. Notwithstanding anything to the contrary contained in
this Lease, Landlord and Tenant each waive any right to recover against the
other and their respective agents, employees and approved subtenants on account
of any and all claims Landlord or Tenant may have against the other for damage
to property that arises out of or incident to any peril which is actually
insured against, which is required to be insured against under this Lease, or
which would normally be covered by so called “all risk” or “special form”
property insurance, without regard to the negligence or willful misconduct of
the entity or party so released.

8.5 Indemnity. Except to the extent arising out of the gross negligence or
willful misconduct of Landlord or Landlord’s Entities, Tenant shall protect,
defend, indemnify, and hold Landlord and Landlord Entities harmless from and
against any and all loss, claims, liability, or costs (including court costs and
attorneys’ fees) incurred by reason of:

(a) any damage to any property (including but not limited to property of any
Landlord Entity) or death, bodily, or personal injury to any person occurring in
or about the Premises, the Building, or the Industrial Center to the extent that
such injury or damage shall be caused by or arise from any actual or alleged
act, neglect, fault, or omission by or of Tenant, its agents, servants,
employees, invitees, contractors, suppliers, subtenants, or visitors;

(b) the conduct or management of any work or anything whatsoever done by the
Tenant on or about the Premises or from transactions of the Tenant concerning
the Premises;

(c) Tenant’s failure to comply with any and all governmental laws, ordinances,
and regulations applicable to the condition or use of the Premises or its
occupancy; or

(d) any breach or default on the part of Tenant in the performance of any
covenant or agreement to be performed pursuant to this Lease.

 

9



--------------------------------------------------------------------------------

The provisions of this Paragraph 8.5 shall, with respect to any claims or
liability accruing prior to such termination, survive the Expiration Date or
earlier termination of this Lease.

8.6 Exemption of Landlord from Liability. Except to the extent caused by the
gross negligence or willful misconduct of Landlord or the Landlord Entities,
neither Landlord nor Landlord Entities shall be liable for and Tenant waives any
claims against Landlord and Landlord Entities for injury or damage to the person
or the property of Tenant, Tenant’s employees, contractors, invitees or
customers in or about the Premises, Building or Industrial Center from any cause
whatsoever, including, but not limited to, damage or injury which is caused by
or results from (i) fire, steam, electricity, gas, water or rain, or from the
breakage, leakage, obstruction or other defects of pipes, fire sprinklers,
wires, appliances, plumbing, heating, ventilating, air conditioning or lighting
fixtures or (ii) from the condition of the Premises, other portions of the
Building or Industrial Center. Landlord shall not be liable for any damages
arising from any act or neglect (passive or active) of any other tenants of
Landlord or any subtenant or assignee of such other tenants nor from the failure
by Landlord to enforce the provisions of any other lease in the Industrial
Center. Notwithstanding Landlord’s negligence (active or passive), gross
negligence (active or passive), or breach of this Lease, Landlord shall under no
circumstances be liable for (a) injury to Tenant’s business, for any loss of
income or profit therefrom or any indirect, consequential or punitive damages or
(b) any damage to property or injury to persons arising from any act of God or
war, violence or insurrection, including, but not limited to, those caused by
earthquakes, hurricanes, storms, drought, floods, acts of terrorism, and/or
riots.

9. Damage or Destruction.

9.1 Termination Right. If the Premises are damaged in whole or in part by fire,
the elements, or any other cause whatsoever, then Landlord shall restore the
same to substantially the same condition existing immediately prior to such
damage, unless the Lease is terminated by Landlord or Tenant pursuant to this
Paragraph 9.1. Tenant shall give Landlord immediate written notice of any damage
to the Premises. Subject to the provisions of Paragraph 9.2, if the Premises or
the Building shall be damaged to such an extent that there is substantial
interference for a period exceeding two hundred seventy (270) consecutive days
with the conduct by Tenant of its business at the Premises, then either party,
at any time prior to commencement of repair of the Premises and following ten
(10) days written notice to the other party, may terminate this Lease effective
thirty (30) days after delivery of such notice to the other party. Further, if
any portion of the Premises is damaged and is not fully covered by the aggregate
of insurance proceeds received by Landlord (excluding any applicable deductible)
or if the holder of any indebtedness secured by the Premises requires that the
insurance proceeds be applied to such indebtedness, and Tenant does not
voluntarily contribute any shortfall thereof to Landlord, then Landlord shall
have the right to terminate this Lease by delivering written notice of
termination to Tenant within thirty (30) days after the date of notice to Tenant
of any such event. Additionally, if the repair of any such damage is not
completed within two hundred seventy (270) days (regardless of the time
estimated for completion of the repairs), Tenant shall have the right to
terminate this Lease by delivering written notice thereof to Landlord within
thirty (30) days after the expiration of the 270-day period, with any such
termination effective thirty (30) days after delivery of the notice of
termination, unless all such repairs are completed within such thirty (30) day
period. Such termination shall not excuse the performance by Tenant of those
covenants which under the terms hereof survive termination. Rent shall be abated
in proportion to the degree of interference during the period that there is such
substantial interference with the conduct of Tenant’s business at the Premises.
Abatement of rent and Tenant’s right of termination pursuant to this provision
shall be Tenant’s sole remedy with respect to any such damage regardless of the
cause thereof.

9.2 Damage Caused by Tenant. Tenant’s termination rights under Paragraph 9.1
shall not apply if the damage to the Premises or Building is the result of any
act or omission of Tenant or of any of Tenant’s agents, employees, customers,
invitees, or contractors (“Tenant Acts”). Subject to Paragraph 8.4, any damage
resulting from a Tenant Act shall be promptly repaired by Tenant. Landlord at
its option may at Tenant’s expense repair any damage caused by Tenant Acts.

10. Real Property Taxes.

10.1 Payment of Real Property Taxes. Landlord shall pay the Real Property Taxes
due and payable during the term of this Lease and, except as otherwise provided
in Paragraph 10.3, such payments shall be a Common Area Operating Expense
reimbursable pursuant to Paragraph 4.2.

10.2 Real Property Tax Definition. As used herein, the term “Real Property
Taxes” is any form of tax or assessment, general, special, ordinary, or
extraordinary, imposed or levied upon (a) the Industrial Center or Building,
(b) any interest of Landlord in the Industrial Center or Building,
(c) Landlord’s right to rent or other income from the Industrial Center or
Building, and/or (d) Landlord’s business of leasing the Premises. Real Property
Taxes include (a) any license fee, commercial rental tax, excise tax,
improvement bond or bonds, levy, or tax; (b) any tax or charge which replaces or
is in addition to any of such above-described “Real Property Taxes,” and (c) any
fees, expenses, or costs (including attorneys’ fees, expert fees, and the like)
incurred by Landlord in protesting or contesting any assessments levied or any
tax rate, but only to the extent of any cost-savings actually achieved. Real
Property Taxes for tax years commencing prior to, or extending beyond, the term
of this Lease shall be prorated to coincide with the corresponding Commencement
Date and Expiration Date. Notwithstanding the foregoing, Real Property Taxes
shall not include any of the following tax or assessment expenses: (i) estate,
inheritance, gift or franchise taxes of Landlord or any federal, state or local
income, sales or transfer tax, and (ii) penalties and interest, other than those
attributable to Tenant’s failure to comply timely with its obligations pursuant
to this Lease.

10.3 Additional Improvements. Operating Expenses shall not include Real Property
Taxes attributable to improvements placed upon the Industrial Center by other
tenants or by Landlord for the exclusive enjoyment of such other tenants. Tenant
shall, however, pay to Landlord at the time Operating Expenses are payable under

 

10



--------------------------------------------------------------------------------

Paragraph 4.2, the entirety of any increase in Real Property Taxes if assessed
by reason of improvements placed upon the Premises by Tenant or at Tenant’s
request.

10.4 Joint Assessment. If the Building is not separately assessed, Real Property
Taxes allocated to the Building shall be an equitable proportion of the Real
Property Taxes for all of the land and improvements included within the tax
parcel assessed.

10.5 Tenant’s Property Taxes. Tenant shall pay prior to delinquency all taxes
assessed against and levied upon Tenant’s improvements, fixtures, furnishings,
equipment, and all personal property of Tenant contained in the Premises or
stored within the Industrial Center.

11. Utilities. Tenant shall pay directly for all utilities and services supplied
to the Premises, including but not limited to electricity, telephone, security,
gas, and cleaning of the Premises, together with any taxes thereon. For any such
utility fees or services that are not billed or metered separately to Tenant,
including without limitation, water and sewer charges, and garbage and waste
disposal (collectively, “Utility Expenses”), Tenant shall pay to Landlord
Tenant’s Share of Utility Expenses. If Landlord reasonably determines that
Tenant’s Share of Utility Expenses is not commensurate with Tenant’s use of such
services, Tenant shall pay to Landlord the amount which is attributable to
Tenant’s use of the utilities or similar services, as reasonably estimated and
determined by Landlord, based upon factors such as size of the Premises and
intensity of use of such utilities by Tenant such that Tenant shall pay the
portion of such charges reasonably consistent with Tenant’s use of such
utilities and similar services. If Tenant disputes any such estimate or
determination, then Tenant shall either pay the estimated amount or cause the
Premises to be separately metered at Tenant’s sole expense. Tenant shall also
pay Tenant’s Share of any assessments, charges, and fees included within any tax
bill for the lot on which the Premises are situated, including without
limitation, entitlement fees, allocation unit fees, sewer use fees, and any
other similar fees or charges.

12. Assignment and Subleasing.

12.1 Prohibition. Tenant shall not, without the prior written consent of
Landlord, assign, mortgage, hypothecate, encumber, grant any license or
concession, pledge or otherwise transfer this Lease or any interest herein,
permit any assignment or other such transfer of this Lease or any interest
hereunder by operation of law, sublet the Premises or any part thereof, or
permit the use of the Premises by any persons other than Tenant and Tenant’s
Representatives (all of the foregoing are sometimes referred to collectively as
“Transfers” and any person to whom any Transfer is made or sought to be made is
sometimes referred to as a “Transferee”). No consent to any Transfer shall
constitute a waiver of the provisions of this Section, and all subsequent
Transfers may be made only with the prior written consent of Landlord, which
consent shall not be unreasonably withheld, but which consent shall be subject
to the provisions of this Section.

12.2 Request for Consent. If Tenant seeks to make a Transfer, Tenant shall
notify Landlord, in writing, and deliver to Landlord at least thirty (30) days
(but not more than one hundred eighty (180) days) prior to the proposed
commencement date of the Transfer (the “Proposed Effective Date”) the following
information and documents (the “Tenant’s Notice”): (i) a description of the
portion of the Premises to be transferred (the “Subject Space”); (ii) all of the
terms of the proposed Transfer including without limitation, the Proposed
Effective Date, the name and address of the proposed Transferee, and a copy of
the existing or proposed assignment, sublease or other agreement governing the
proposed Transfer; (iii) current financial statements of the proposed Transferee
certified by an officer, member, partner or owner thereof, and any such other
information as Landlord may then reasonably require, including without
limitation, audited financial statements (if and to the extent available) for
the previous three (3) most recent consecutive fiscal years; (iv) the Plans and
Specifications (defined below), if any; and (v) such other information as
Landlord may then reasonably require. Tenant shall give Landlord the Tenant’s
Notice by registered or certified mail addressed to Landlord at Landlord’s
Address specified in the Basic Lease Information. Within thirty (30) days after
Landlord’s receipt of the Tenant’s Notice (the “Landlord Response Period”)
Landlord shall notify Tenant, in writing, of its determination with respect to
such requested proposed Transfer and the election to recapture as set forth
below. If Landlord does not elect to recapture pursuant to the provisions hereof
and Landlord does consent to the requested proposed Transfer, Tenant may
thereafter assign its interests in and to this Lease or sublease all or a
portion of the Premises to the same party and on the same terms as set forth in
the Tenant’s Notice. If Landlord fails to respond to Tenant’s Notice within
Landlord’s Response Period, then, after Tenant delivers to Landlord ten
(10) days written notice (the “Second Response Period”) and Landlord fails to
respond thereto prior to the end of the Second Response Period, the proposed
Transfer shall then be deemed approved by Landlord.

12.3 Criteria for Consent. Tenant acknowledges and agrees that, among other
circumstances for which Landlord could reasonably withhold consent to a proposed
Transfer, it shall be reasonable for Landlord to withhold its consent where
(a) Tenant is then in Default of its obligations under this Lease beyond
applicable notice and cure periods, (b) the use to be made of the Premises by
the proposed Transferee is prohibited under this Lease or differs from the uses
permitted under this Lease, (c) the proposed Transferee or its business is
subject to compliance with additional requirements of the ADA beyond those
requirements which are applicable to Tenant, unless the proposed Transferee
shall first deliver plans and specifications for complying with such additional
requirements (the “Plans and Specifications”) and obtain Landlord’s written
consent thereto (which consent shall not be unreasonably withheld, conditioned
or delayed), (d) the proposed Transferee does not intend to occupy a substantial
portion of the Premises assigned or sublet to it, (e) Landlord reasonably
disapproves of the proposed Transferee’s business operating ability or history,
reputation or creditworthiness or the character of the business to be conducted
by the proposed Transferee at the Premises, (f) the proposed Transferee is a
governmental agency or unit, (g) the proposed Transfer would violate any
“exclusive” rights of any occupants in the Industrial Center or cause Landlord
to violate another agreement or obligation to which Landlord is a party or
otherwise subject, (h) Landlord or Landlord’s agent has shown space in the
Industrial Center to the proposed Transferee or responded to any inquiries from
the proposed Transferee or the proposed Transferee’s agent concerning
availability of space in the Industrial Center, at any time within the preceding

 

11



--------------------------------------------------------------------------------

twelve (12) months, and Landlord then has comparable space in the Industrial
Center available for lease to such Transferee, (i) Landlord otherwise reasonably
determines that the proposed Transfer would have the effect of decreasing the
value of the Industrial Center or of materially increasing the expenses
associated with operating, maintaining and repairing the Industrial Center,
(j) either the proposed Transferee, or any person or entity which directly or
indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee, (i) occupies space in the Industrial Center on the date
Tenant requests consent or (ii) has negotiated with Landlord for a lease of
premises in the Industrial Center during the ninety (90) day period immediately
preceding the date Tenant requests consent, (k) the per rentable square foot
rent proposed to be charged by Tenant to the proposed Transferee during the term
of such Transfer, calculated using a present value analysis, is less than ninety
percent (90%) of the lowest per rentable square foot rent agreed to in a lease
entered into by Landlord within the ninety (90) day period immediately preceding
the date Tenant requests consent, for comparable space in the Industrial Center,
for a comparable term or (l) the proposed Transferee will use, store or handle
Hazardous Materials (defined below) in or about the Premises of a type, nature
or quantity that could materially adversely affect the value of the Building or
Industrial Center.

12.4 Effectiveness of Transfer and Continuing Obligations. Prior to the date on
which any permitted Transfer becomes effective, Tenant shall deliver to Landlord
(i) a counterpart of the fully executed Transfer document, (ii) an executed
Hazardous Materials Disclosure Certificate substantially in the form of Exhibit
C hereto (the “Transferee HazMat Certificate”), and (iii) Landlord’s form of
Consent to Assignment or Consent to Sublease, as applicable (subject to any
commercially reasonable changes requested by Tenant or the Transferee and
acceptable to Landlord), executed by Tenant and the Transferee in which each of
Tenant and the Transferee confirms its obligations pursuant to this Lease.
Failure or refusal of a Transferee to execute any such consent instrument shall
not release or discharge the Transferee from its obligation to do so or from any
liability as provided herein. The voluntary, involuntary or other surrender of
this Lease by Tenant, or a mutual cancellation by Landlord and Tenant, shall not
work a merger, and any such surrender or cancellation shall, at the option of
Landlord, either terminate all or any existing subleases or operate as an
assignment to Landlord of any or all of such subleases. Each permitted
Transferee shall assume and be deemed to assume this Lease and shall be and
remain liable jointly and severally with Tenant for payment of Rent and for the
due performance of, and compliance with all the terms, covenants, conditions and
agreements herein contained on Tenant’s part to be performed or complied with,
for the Term of this Lease. No Transfer shall affect the continuing primary
liability of Tenant (which, following assignment, shall be joint and several
with the assignee), and Tenant shall not be released from performing any of the
terms, covenants and conditions of this Lease. An assignee of Tenant shall
become directly liable to Landlord for all obligations of Tenant hereunder, but
no Transfer by Tenant shall relieve Tenant of any obligations or liability under
this Lease whether occurring before or after such consent, assignment,
subletting or other Transfer. The acceptance of any or all of the Rent by
Landlord from any other person (whether or not such person is an occupant of the
Premises) shall not be deemed to be a waiver by Landlord of any provision of
this Lease or to be a consent to any Transfer. If Tenant is a business entity
whose stock is not traded on a public exchange or “over-the-counter” market,
then the direct or indirect transfer of more than fifty percent (50%) of the
ownership interest of the entity (whether in a single transaction or in the
aggregate through more than one transaction) shall be deemed a Transfer and
shall be subject to all the provisions hereof and in such event, subject to
Paragraph 12.9 below, it shall be a condition to Landlord’s consent to such
ownership change that such entities or persons acquiring such ownership interest
assume, as a primary obligor, all rights and obligations of Tenant under this
Lease (and such entities and persons shall execute all documents reasonably
required to effectuate such assumption). Except with respect to an Affiliate
(defined below), any and all options, first rights of refusal, tenant
improvement allowances and other similar rights granted to Tenant in this Lease,
if any, shall not be assignable by Tenant unless expressly authorized in writing
by Landlord (which shall be in Landlord’s sole discretion). Any transfer made
without Landlord’s prior written consent, shall, at Landlord’s option, be null,
void and of no effect, and shall, at Landlord’s option, constitute a material
default by Tenant of this Lease. As Additional Rent hereunder, Tenant shall pay
to Landlord each time it requests a Transfer, an administrative fee in the
amount of one thousand dollars ($1,000) and, in addition, Tenant shall promptly
reimburse Landlord for out-of-pocket legal and other expenses incurred by
Landlord in connection with any actual or proposed Transfer.

12.5 Recapture. Landlord may, as a condition to its consent recapture the
Subject Space described in the Tenant’s Notice if Tenant is seeking to sublet
more than fifty percent (50%) of the Premises for a period equal to or greater
than eighty percent (80%) of the remainder of the Term. If such recapture notice
is given, it shall serve to terminate this Lease with respect to the proposed
Subject Space, or, if the proposed Subject Space covers all the Premises, it
shall serve to terminate the entire Term of this Lease, in either case, as of
the Proposed Effective Date. However, no termination of this Lease with respect
to part or all of the Premises shall become effective without the prior written
consent, where necessary, of the holder of each deed of trust encumbering the
Premises or any other portion of the Industrial Center. If this Lease is
terminated pursuant to the foregoing provisions with respect to less than the
entire Premises, the Rent shall be adjusted on the basis of the proportion of
rentable square feet retained by Tenant to the rentable square feet originally
demised and this Lease as so amended shall continue thereafter in full force and
effect.

12.6 Transfer Premium. If Landlord consents to a Transfer, as a condition
thereto, Tenant shall pay to Landlord monthly, as Additional Rent, at the same
time as the monthly installments of Rent are payable hereunder, fifty percent
(50%) of any Transfer Premium. The term “Transfer Premium” shall mean all rent,
additional rent and other consideration payable by such Transferee (after first
deducting all reasonable legal fees and leasing commissions) which either
initially or over the term of the Transfer exceeds the Rent or pro rata portion
of the Rent, as the case may be, for such space reserved in the Lease.

12.7 Waiver. Notwithstanding any Transfer, or any indulgences, waivers or
extensions of time granted by Landlord to any Transferee, or failure by Landlord
to take action against any Transferee, Tenant agrees that Landlord may, at its
option, proceed against Tenant without having taken action against or joined
such Transferee,

 

12



--------------------------------------------------------------------------------

except that Tenant shall have the benefit of any indulgences, waivers and
extensions of time granted to any such Transferee.

12.8 Special Transfer Prohibitions. Notwithstanding anything set forth above to
the contrary, Tenant may not (a) sublet the Premises or assign this Lease to any
person or entity in which Landlord owns an interest, directly or indirectly (by
applying constructive ownership rules set forth in Section 856(d)(5) of the
Internal Revenue Code (the “Code”); or (b) sublet the Premises or assign this
Lease in any other manner which could cause any portion of the amounts received
by Landlord pursuant to this Lease or any sublease to fail to qualify as “rents
from real property” within the meaning of Section 856(d) of the Code, or which
could cause any other income received by Landlord to fail to qualify as income
described in Section 856(c)(2) of the Code.

12.9 Affiliates. The assignment or subletting by Tenant of all or any portion of
this Lease or the Premises to (i) a parent or subsidiary of Tenant, or (ii) any
person or entity which controls, is controlled by or under the common control
with Tenant, or (iii) any entity which purchases all or substantially all of the
assets of Tenant, or (iv) any entity into which Tenant is merged or consolidated
(all such persons or entities described in clauses (i), (ii), (iii) and
(iv) being sometimes herein referred to as “Affiliates”) shall not be subject to
obtaining Landlord’s prior consent and no Transfer Premium shall be payable,
provided in all instances that:

(a) any such Affiliate was not formed as a subterfuge to avoid the obligations
of this Article 12;

(b) Tenant gives Landlord prior notice of any such assignment or sublease to an
Affiliate, except solely for those assignments or subleases in connection with
which any applicable law precludes Tenant’s delivery to Landlord of prior notice
of said assignment or sublease then, in all such instances, Tenant shall deliver
to Landlord subsequent notice of said assignment or sublease within ten
(10) days following the first (1st) day on which Tenant is permitted by law to
deliver notice of such assignment or sublease to Landlord;

(c) the successor of Tenant shall have throughout the Term a tangible net worth
and net assets, in the aggregate, computed in accordance with generally accepted
accounting principles (but excluding goodwill as an asset), which is sufficient
to meet the obligations of Tenant under this Lease, as reasonably determined by
Landlord;

(d) any such assignment or sublease shall be subject to all of the terms and
provisions of this Lease, and such assignee or sublessee (i.e. any such
Affiliate), other than in the case of an Affiliate resulting from a merger or
consolidation, shall assume, in a written document reasonably satisfactory to
Landlord and delivered to Landlord upon or prior to the effective date of such
assignment or sublease, all the obligations of Tenant under this Lease; and

(e) Tenant and any guarantor shall remain fully liable for all obligations to be
performed by Tenant under this Lease.

12.10 Sharing Occupancy. Notwithstanding anything to the contrary contained in
this Section 12 (and the following shall not constitute a Transfer or assignment
under this Lease), Tenant may share occupancy of the Premises with Tenant’s
contractors, customers, partners, or business teammates provided (i) at least
seventy percent (70%) of the Premises are occupied by Tenant, (ii) the use of
the Premises is not changed, (iii) Tenant’s insurance coverages set forth in
Section 8.2 shall be applicable to all of the activities of such parties and
(iv) Section 8.5 shall be applicable to and Tenant shall indemnify, defend and
hold Landlord harmless from all claims arising from or related to the occupancy
of the Premises by such parties.

13. Default; Remedies.

13.1 Default. The occurrence of any one of the following events shall constitute
an event of default on the part of Tenant (“Default”):

(a) The abandonment of the Premises by Tenant while Tenant is in default in the
payment of Rent;

(b) Failure to pay any installment of Base Rent, Additional Rent, or any other
monies due and payable hereunder, said failure continuing for a period of five
(5) business days after Landlord’s delivery of written notice to Tenant that
said payment is past due. Tenant agrees that any such written notice delivered
by Landlord shall, to the fullest extent permitted by law, serve as the
statutorily required notice under applicable law to the extent Tenant fails to
cure such failure to pay within such five (5) business day period. In addition
to the foregoing, Tenant agrees to notice and service of notice as provided for
in accordance with applicable statutory requirements;

(c) A general assignment by Tenant or any guarantor for the benefit of
creditors;

(d) The filing of a voluntary petition of bankruptcy by Tenant or any guarantor;
the filing of a voluntary petition for an arrangement; the filing of a petition,
voluntary or involuntary, for reorganization; or the filing of an involuntary
petition by Tenant’s creditors or guarantors;

(e) Receivership, attachment, or other judicial seizure of the Premises or all
or substantially all of Tenant’s assets on the Premises where the same is not
dismissed within sixty (60) days;

 

13



--------------------------------------------------------------------------------

(f) Failure of Tenant to maintain insurance as required by Paragraph 8.2 and
such failure shall continue for ten (10) days after Landlord’s written notice
thereof to Tenant;

(g) Any breach by Tenant of its covenants under Paragraph 6.2 which breach
continues for ten (10) days after written notice;

(h) Failure in the performance of any of Tenant’s covenants, agreements, or
obligations hereunder (except those failures specified as events of Default in
other Paragraphs of this Paragraph 13.1 which shall be governed by such other
Paragraphs), which failure continues for twenty (20) days after written notice
thereof from Landlord to Tenant; provided that, if Tenant has exercised
reasonable diligence to cure such failure and such failure cannot be cured
within such 20-day period despite reasonable diligence, Tenant shall not be in
default under this subparagraph unless Tenant fails thereafter diligently and
continuously to prosecute the cure to completion;

(i) Any transfer of a substantial portion of the assets of Tenant, or any
incurrence of a material obligation by Tenant, unless such transfer or
obligation is undertaken or incurred in the ordinary course of Tenant’s
business, or in good faith for equivalent consideration, or with Landlord’s
consent; and

(j) The default of any guarantors of Tenant’s obligations hereunder under any
guaranty of this Lease, or the attempted repudiation or revocation of any such
guaranty.

13.2 Remedies. In the event of any Default by Tenant, Landlord shall have any or
all of the following remedies:

(a) Termination. In the event of any Default by Tenant, then in addition to any
other remedies available to Landlord at law or in equity and under this Lease,
Landlord shall have the immediate option to terminate this Lease and all rights
of Tenant hereunder by giving written notice of such intention to terminate. In
the event that Landlord shall elect to so terminate this Lease then Landlord may
recover from Tenant:

(1) the worth at the time of award of any unpaid Rent and any other sums due and
payable which have been earned at the time of such termination; plus

(2) the worth at the time of award of the amount by which the unpaid Rent and
any other sums due and payable which would have been earned after termination
until the time of award exceeds the amount of such rental loss Tenant proves
could have been reasonably avoided; plus

(3) the worth at the time of award of the amount by which the unpaid Rent and
any other sums due and payable for the balance of the term of this Lease after
the time of award exceeds the amount of such rental loss that Tenant proves
could be reasonably avoided; plus

(4) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course would be likely to result therefrom,
including, without limitation, any costs or expenses incurred by Landlord (i) in
retaking possession of the Premises; (ii) in maintaining, repairing, preserving,
restoring, replacing, cleaning, the Premises or any portion thereof, including
such acts for reletting to a new lessee or lessees; (iii) for leasing
commissions; or (iv) for any other costs necessary or appropriate to relet the
Premises; plus

(5) such reasonable attorneys’ fees incurred by Landlord as a result of a
Default, and costs in the event suit is filed by Landlord to enforce such
remedy; and plus

(6) at Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law. As used in
subparagraphs (1) and (2) above, the “worth at the time of award” is computed by
allowing interest at an annual rate equal to ten percent (10%) per annum or the
maximum rate permitted by law, whichever is less. As used in subparagraph
(3) above, the “worth at the time of award” is computed by discounting such
amount at the discount rate of the Federal Reserve Bank of San Francisco at the
time of award, plus one percent (1%). Tenant waives redemption or relief from
forfeiture under California Code of Civil Procedure Sections 1174 and 1179, or
under any other present or future law, in the event Tenant is evicted or
Landlord takes possession of the Premises by reason of any Default of Tenant
hereunder.

(b) Continuation of Lease. In the event of any Default by Tenant, then in
addition to any other remedies available to Landlord at law or in equity and
under this Lease, Landlord shall have the remedy described in California Civil
Code Section 1951.4 (Landlord may continue this Lease in effect after Tenant’s
Default and abandonment and recover Rent as it becomes due, provided tenant has
the right to sublet or assign, subject only to reasonable limitations).

(c) Re-entry. In the event of any Default by Tenant, Landlord shall also have
the right, with or without terminating this Lease, in compliance with applicable
law, to re-enter the Premises and remove all persons and property from the
Premises; such property may be removed and stored in a public warehouse or
elsewhere at the cost of and for the account of Tenant.

(d) Reletting. In the event of the abandonment of the Premises by Tenant or in
the event that Landlord shall elect to re-enter or shall take possession of the
Premises pursuant to legal proceeding or pursuant to any notice provided by law,
then if Landlord does not elect to terminate this Lease as provided in Paragraph
a, Landlord may from time to time, without terminating this Lease, if and to the
extent allowed by applicable law, relet

 

14



--------------------------------------------------------------------------------

the Premises or any part thereof for such term or terms and at such rental or
rentals and upon such other terms and conditions as Landlord in its sole
discretion may deem advisable with the right to make alterations and repairs to
the Premises. In the event that Landlord shall elect to so relet, then rentals
received by Landlord from such reletting shall be applied in the following
order: (1) to reasonable attorneys’ fees incurred by Landlord as a result of a
Default and costs in the event suit is filed by Landlord to enforce such
remedies; (2) to the payment of any indebtedness other than Rent due hereunder
from Tenant to Landlord; (3) to the payment of any costs of such reletting;
(4) to the payment of the costs of any alterations and repairs to the Premises;
(5) to the payment of Rent due and unpaid hereunder; and (6) the residue, if
any, shall be held by Landlord and applied in payment of future Rent and other
sums payable by Tenant hereunder as the same may become due and payable
hereunder. Should that portion of such rentals received from such reletting
during any month, which is applied to the payment of Rent hereunder, be less
than the Rent payable during the month by Tenant hereunder, then Tenant shall
pay such deficiency to Landlord. Such deficiency shall be calculated and paid
monthly. Tenant shall also pay to Landlord, as soon as ascertained, any costs
and expenses incurred by Landlord in such reletting or in making such
alterations and repairs not covered by the rentals received from such reletting.

(e) Termination. No re-entry or taking of possession of the Premises by Landlord
pursuant to this Addendum shall be construed as an election to terminate this
Lease unless a written notice of such intention is given to Tenant or unless the
termination thereof is decreed by a court of competent jurisdiction.
Notwithstanding any reletting without termination by Landlord because of any
Default by Tenant, Landlord may at any time after such reletting elect to
terminate this Lease for any such Default.

(f) Cumulative Remedies. The remedies herein provided are not exclusive and
Landlord shall have any and all other remedies provided herein or by law or in
equity.

(g) No Surrender. No act or conduct of Landlord, whether consisting of the
acceptance of the keys to the Premises, or otherwise, shall be deemed to be or
constitute an acceptance of the surrender of the Premises by Tenant prior to the
expiration of the Term, and such acceptance by Landlord of surrender by Tenant
shall only flow from and must be evidenced by a written acknowledgment of
acceptance of surrender signed by Landlord. The surrender of this Lease by
Tenant, voluntarily or otherwise, shall not work a merger unless Landlord elects
in writing that such merger take place, but shall operate as an assignment to
Landlord of any and all existing subleases, or Landlord may, at its option,
elect in writing to treat such surrender as a merger terminating Tenant’s estate
under this Lease, and thereupon Landlord may terminate any or all such subleases
by notifying the sublessee of its election so to do within five (5) days after
such surrender.

(h) Notice Provisions. Tenant agrees that any notice given by Landlord pursuant
to Paragraph 13.1 of the Lease shall satisfy the requirements for notice under
California Code of Civil Procedure Section 1161 as long as such notice is
prepared and served upon Tenant in accordance with the requirements of
Section 1161, and Landlord shall not be required to give any additional notice
in order to be entitled to commence an unlawful detainer proceeding. Should
Landlord prepare any notice to Tenant for failure to pay rent, additional rent
or perform any other obligation under the Lease, Tenant shall pay to Landlord,
without any further notice from Landlord, the additional sum of $75.00 which the
parties hereby agree represents a fair and reasonable estimate of the costs
Landlord will incur by reason of preparing such notice.

13.3 Late Charges. Tenant hereby acknowledges that late payment by Tenant to
Landlord of Rent and other sums due hereunder will cause Landlord to incur costs
not contemplated by this Lease, the exact amount of which will be extremely
difficult to ascertain. Such costs include, but are not limited to, processing
and accounting charges. Accordingly, if any installment of Rent or other sum due
from Tenant shall not be received by Landlord or Landlord’s designee within 4
days after such amount shall be due, then, without any requirement for notice to
Tenant, Tenant shall pay to Landlord a late charge equal to 4% of such overdue
amount; provided, however, that no such late charge shall be imposed on the
first late payment of Rent by Tenant in any 12-month period unless Tenant fails
to make such payment within 10 days after its receipt of a written notice of
delinquency from Landlord. The parties hereby agree that such late charge
represents a fair and reasonable estimate of the costs Landlord will incur by
reason of late payment by Tenant. Acceptance of such late charge by Landlord
shall in no event constitute a waiver of Tenant’s Default with respect to such
overdue amount (except with respect to the amount so paid), nor prevent Landlord
from exercising any of the other rights and remedies granted hereunder. In
addition, should Landlord be unable to negotiate any payment made by Tenant on
the first attempt by Landlord and without any notice to Tenant, Tenant shall pay
to Landlord a fee of $50.00 per item which the parties hereby agree represents a
fair and reasonable estimate of the costs Landlord will incur by reason of
Landlord’s inability to negotiate such item(s).

13.4 Landlord’s Default and Tenant’s Remedies. Landlord shall not be deemed to
be in default of its obligations unless Landlord fails to perform any covenant,
condition, or agreement contained in this Lease and fails to cure the
nonperformance within a reasonable time, but not later than thirty (30) days
after receiving written notice of the failure; provided, however, that if the
nature of Landlord’s failure to perform reasonably requires more than thirty
(30) days to cure, then Landlord shall not be deemed in default if Landlord
commences to cure such failure within said thirty (30)-day period and thereafter
diligently and in good faith prosecutes such cure to completion.

14. Condemnation. If the Premises or any portion thereof are taken under the
power of eminent domain or sold under the threat of exercise of said power (all
of which are herein called “condemnation”), this Lease shall terminate as to the
part so taken as of the date the condemning authority takes title or possession,
whichever first occurs. If any material portion of the Premises that is
necessary for the conduct of Tenant’s business, more than 10% of the floor area
of the Premises, or more than 15% of the portion of the Common Areas designated
for Tenant’s parking, is taken by condemnation, Tenant may, at Tenant’s option,
to be exercised in writing within 15 days after Landlord shall have given Tenant
written notice of such taking (or in the absence of such notice, within 15 days
after the condemning

 

15



--------------------------------------------------------------------------------

authority shall have taken possession), terminate this Lease as of the date the
condemning authority takes such possession. If Tenant does not terminate this
Lease in accordance with the foregoing, (i) this Lease shall remain in full
force and effect as to the portion of the Premises remaining, except that the
Base Rent shall be reduced in the same proportion as the rentable floor area of
the Premises taken bears to the total rentable floor area of the Premises; and
(ii) Landlord, at Landlord’s expense, shall make all necessary repairs to the
Premises and Common Areas so as to constitute the remaining Premises a complete
architectural unit; provided, that if the reasonable cost of such repairs (as
determined by a licensed architect reasonably approved by the parties) will
exceed the amount of condemnation award to Landlord, or if such repairs cannot
in Landlord’s reasonable judgment be completed within sixty (60) days, then
Landlord may terminate this Lease as of the day of possession by written notice
to Tenant. No reduction of Base Rent shall occur if the condemnation does not
apply to any portion of the Premises or Tenant’s parking rights. Any award for
the taking of all or any part of the Premises under the power of eminent domain
or any payment made under threat of the exercise of such power shall be the
property of Landlord; provided, however, that Tenant shall be entitled to any
compensation, separately awarded to Tenant, for Tenant’s relocation expenses,
moving costs, loss of goodwill, and/or loss of Tenant’s trade fixtures.

15. Estoppel Certificate and Financial Statements.

15.1 Estoppel Certificate. Each party (herein referred to as “Responding Party”)
shall within 10 business days after written notice from the other Party (the
“Requesting Party”) execute, acknowledge, and deliver to the Requesting Party,
to the extent it can truthfully do so, an estoppel certificate in a form
reasonably acceptable to the Responding Party, or any of Landlord’s lenders or
any prospective purchasers of the Premises or the Industrial Center as the case
may be, plus such additional information, confirmation, and statements as be
reasonably requested by the Requesting Party.

15.2 Financial Statement. If Landlord desires to finance, refinance, or sell the
Building, Industrial Center, or any part thereof, Tenant shall deliver to any
potential lender or purchaser designated by Landlord such financial statements
of Tenant and such Guarantors as may be reasonably required by such lender or
purchaser, including but not limited to Tenant’s financial statements for the
past 3 years if such financial statements are not otherwise publicly available.
All such financial statements shall be received by Landlord and such lender or
purchaser in confidence and shall be used only for the purposes herein set
forth.

16. Additional Covenants and Provisions.

16.1 Severability. The invalidity of any provision of this Lease, as determined
by a court of competent jurisdiction, shall not affect the validity of any other
provision hereof.

16.2 Interest on Past-Due Obligations. Any monetary payment due Landlord
hereunder not received by Landlord within 10 days following the date on which it
was due shall bear interest from the date due at 10% per annum, but not
exceeding the maximum rate allowed by law in addition to the late charge
provided for in Paragraph 13.3.

16.3 Time of Essence. Time is of the essence with respect to the performance of
all obligations to be performed or observed by the Parties under this Lease.

16.4 Landlord Liability. Tenant, its successors, and assigns shall not assert
nor seek to enforce any claim for breach of this Lease against any of Landlord’s
assets other than Landlord’s interest in the Industrial Center and any sales,
insurance and condemnation proceeds received therefrom by Landlord. Tenant
agrees to look solely to such interest (and any sales, insurance and
condemnation proceeds received therefrom by Landlord) for the satisfaction of
any liability or claim against Landlord under this Lease. In no event whatsoever
shall Landlord (which term shall include, without limitation, any general or
limited partner, trustees, beneficiaries, officers, directors, or stockholders
of Landlord) ever be personally liable for any such liability.

16.5 Entire Agreement. It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
supersedes and cancels any and all previous negotiations, arrangements,
brochures, agreements and understandings, if any, between the parties hereto or
displayed by Landlord to Tenant with respect to the subject matter thereof, and
none thereof shall be used to interpret or construe this Lease. This Lease and
any side letter or separate agreement executed by Landlord and Tenant in
connection with this Lease and dated of even date herewith contain all of the
terms, covenants, conditions, warranties and agreements of the parties relating
in any manner to the rental, use and occupancy of the Premises, shall be
considered to be the only agreement between the parties hereto and their
representatives and agents, and none of the terms, covenants, conditions or
provisions of this Lease can be modified, deleted or added to except in writing
signed by the parties hereto. All negotiations and oral agreements acceptable to
both parties have been merged into and are included herein. There are no other
representations or warranties between the parties, and all reliance with respect
to representations is based totally upon the representations and agreements
contained in this Lease. The parties acknowledge that (i) each party and/or its
counsel have reviewed and revised this Lease, and (ii) no rule of construction
to the effect that any ambiguities are to be resolved against the drafting party
shall be employed in the interpretation or enforcement of this Lease or any
amendments or exhibits to this Lease or any document executed and delivered by
either party in connection with this Lease.

16.6 Notice Requirements. All notices required or permitted by this Lease shall
be in writing and may be delivered in person (by hand, messenger, or courier
service) or may be sent by certified, or registered mail or U.S. Postal Service
Express Mail, with postage prepaid, or by facsimile transmission during normal
business hours, and shall be deemed sufficiently given if served in a manner
specified in this Paragraph 16.6. The addresses noted adjacent to a Party’s
signature on this Lease shall be that Party’s address for delivery or mailing of
notice purposes.

 

16



--------------------------------------------------------------------------------

Either Party may by written notice to the other specify a different address for
notice purposes. A copy of all notices required or permitted to be given to
Landlord hereunder shall be concurrently transmitted to such party or parties at
such addresses as Landlord may from time to time hereafter designate by written
notice to Tenant.

16.7 Date of Notice. Any notice sent by registered or certified mail, return
receipt requested, shall be deemed given on the date of delivery shown on the
receipt card, or if no delivery date is shown, the postmark thereon. Notices
delivered by United States Express Mail or an overnight courier that guarantees
next day delivery shall be deemed given 24 hours after delivery of the same to
the United States Postal Service or courier. If any notice is transmitted by
facsimile transmission or similar means, the same shall be deemed served or
delivered upon telephone or facsimile confirmation of receipt of the
transmission thereof, provided a copy is also delivered via hand or overnight
delivery or certified mail. If notice is received on a Saturday, Sunday, or
legal holiday, it shall be deemed received on the next business day.

16.8 Waivers. No waiver by either Party of a default by the other Party shall be
deemed a waiver of any other term, covenant, or condition hereof, or of any
subsequent default by the defaulting party of the same or any other term,
covenant, or condition hereof. In addition the acceptance by Landlord of any
rent or other payment after it is due, whether or not a notice of default has
been served or any action (including, without limitation, an unlawful detainer
action) has been filed by Landlord thereon, shall not be deemed a waiver of
Landlord’s rights to proceed on any notice of default or action which has been
filed against Tenant based upon Tenant’s breach of the Lease, except with
respect to the rent so accepted.

16.9 Holdover. Tenant has no right to retain possession of the Premises or any
part thereof beyond the expiration or earlier termination of this Lease. If
Tenant holds over with the consent of Landlord: (a) the Base Rent payable shall
be increased to 150% of the Base Rent applicable during the month immediately
preceding such expiration or earlier termination; (b) Tenant’s right to
possession shall terminate on 30 days notice from Landlord; and (c) all other
terms and conditions of this Lease shall continue to apply. Nothing contained
herein shall be construed as a consent by Landlord to any holding over by
Tenant. Tenant shall indemnify, defend, and hold Landlord harmless from and
against any and all claims, demands, actions, losses, damages, obligations,
costs, and expenses, including, without limitation, attorneys’ fees incurred or
suffered by Landlord by reason of Tenant’s failure to surrender the Premises on
the expiration or earlier termination of this Lease in accordance with the
provisions of this Lease.

16.10 Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies in
law or in equity.

16.11 Binding Effect: Choice of Law. This Lease shall be binding upon the
Parties, their personal representatives, successors, and assigns, and be
governed by the laws of the State in which the Premises are located. Any
litigation between the Parties hereto concerning this Lease shall be initiated
in the county in which the Premises are located.

16.12 Landlord. The covenants and obligations contained in this Lease on the
part of Landlord are binding on Landlord, its successors, and assigns only
during their respective period of ownership of an interest in the Building. In
the event of any transfer or transfers of such title to the Building, Landlord
(and, in the case of any subsequent transfers or conveyances, the then grantor)
shall be concurrently freed and relieved from and after the date of such
transfer or conveyance, without any further instrument or agreement, of all
liability with respect to the performance of any covenants or obligations on the
part of Landlord contained in this Lease first accruing and thereafter to be
performed.

16.13 Attorneys’ Fees and Other Costs. If any Party brings an action or
proceeding to enforce the terms hereof or declare rights hereunder, the
Prevailing Party (as hereafter defined) in any such proceeding shall be entitled
to reasonable attorneys’ fees. The term “Prevailing Party” shall include,
without limitation, a Party who substantially obtains or defeats the relief
sought. Landlord shall be entitled to attorneys’ fees, costs, and expenses
incurred in the preparation and service of notices of Default and consultations
in connection therewith, whether or not a legal action is subsequently commenced
in connection with such Default or resulting breach. Tenant shall reimburse
Landlord on demand for all reasonable out-of-pocket legal, engineering, and
other professional services expenses incurred by Landlord in connection with all
requests by Tenant or any lender of Tenant for consent, waiver or approval of
any kind.

16.14 Landlord’s Access; Showing Premises; Repairs. Landlord and Landlord’s
agents shall have the right to enter the Premises at any time, in the case of an
emergency, and otherwise at reasonable times upon not less than twenty-four
(24) hours’ prior notice (and, except in the event of an emergency, subject to
Tenant’s reasonable security requirements) for the purpose of showing the same
to prospective purchasers, lenders, or (during the last 300 days of the term)
tenants, and making such alterations, repairs, improvements, or additions to the
Premises or to the Building, as Landlord may reasonably deem necessary. Landlord
may at any time place on or about the Premises or Building any ordinary “For
Sale” signs, and Landlord may at any time during the last 300 days of the term
hereof place on or about the Premises any ordinary “For Lease” signs. All such
activities of Landlord shall be without abatement of rent or liability to
Tenant; provided, however, that in performing any such activities, Landlord
shall use commercially reasonable efforts to minimize any disruption to Tenant’s
operations in the Premises.

16.15 Signs. Tenant shall not place any signs at or upon the exterior of the
Premises or the Building, except that Tenant may, with Landlord’s reasonable
cooperation and Landlord’s prior written consent, install (but not on the roof)
monument and Building signage so long as such signs are in a location reasonably
approved by Landlord and comply with sign ordinances and the signage criteria
established for the Industrial Center by Landlord.

 

17



--------------------------------------------------------------------------------

16.16 Termination; Merger. Unless specifically stated otherwise in writing by
Landlord, the voluntary or other surrender of this Lease by Tenant, the mutual
termination or cancellation hereof, or a termination hereof by Landlord for
Default by Tenant, shall automatically terminate any sublease or lesser estate
in the Premises; provided, however, Landlord shall, in the event of any such
surrender, termination, or cancellation, have the option to continue any one or
all of any existing subtenancies. Landlord’s failure within 10 days following
any such event to make a written election to the contrary by written notice to
the holder of any such lesser interest shall constitute Landlord’s election to
have such event constitute the termination of such interest.

16.17 Quiet Possession. Upon payment by Tenant of the Base Rent and Additional
Rent for the Premises and the performance of all of the covenants, conditions,
and provisions on Tenant’s part to be observed and performed under this Lease,
Tenant shall have quiet possession of the Premises for the entire term hereof,
subject to all of the provisions of this Lease.

16.18 Subordination; Attornment; Non-Disturbance.

(a) Subordination. This Lease shall be subject and subordinate to any ground
lease, mortgage, deed of trust, or other hypothecation or mortgage
(collectively, “Mortgage”) now or hereafter placed by Landlord upon the real
property of which the Premises are a part, to any and all advances made on the
security thereof, and to all renewals, modifications, consolidations,
replacements, and extensions thereof. Tenant agrees that any person holding any
Mortgage shall have no duty, liability, or obligation to perform any of the
obligations of Landlord under this Lease. In the event of Landlord’s default
with respect to any such obligation that would entitle Tenant to terminate this
Lease or offset against Rent, Tenant will give any Lender, whose name and
address have previously been furnished in writing to Tenant, notice of such
default by Landlord. Tenant may not exercise any remedies for default by
Landlord unless and until Landlord and the Lender shall have received written
notice of such default and a reasonable time (not less than 90 days) shall
thereafter have elapsed without the default having been cured. If any Lender
shall elect to have this Lease superior to the lien of its Mortgage and shall
give written notice thereof to Tenant, this Lease shall be deemed prior to such
Mortgage. The provisions of a Mortgage relating to the disposition of
condemnation and insurance proceeds shall prevail over any contrary provisions
contained in this Lease. Landlord has informed Tenant that there are no
Mortgages encumbering the Premises or Industrial Center as of the Lease Date.

(b) Attornment. Subject to the nondisturbance provisions of subparagraph (c) of
this Paragraph 16.18, Tenant agrees to attorn to a Lender or any other party who
acquires ownership of the Premises by reason of a foreclosure of a Mortgage. In
the event of such foreclosure, such new owner shall not: (i) be liable for any
act or omission of any prior landlord or with respect to events occurring prior
to acquisition of ownership, (ii) be subject to any offsets or defenses which
Tenant might have against any prior Landlord that are not expressly stated in
this Lease, or (iii) be liable for security deposits or be bound by prepayment
of more than one month’s rent, except to the extent received by the new owner.

(c) Non-Disturbance. With respect to a Mortgage entered into by Landlord after
the execution of this Lease, Tenant’s subordination of this Lease shall be
subject to receiving assurance (a “nondisturbance agreement”) from the Mortgage
holder that Tenant’s possession and this Lease will not be disturbed so long as
Tenant is not in default and attorns to the record owner of the Premises.

(d) Self-Executing. The agreements contained in this Paragraph 16.18 shall be
effective without the execution of any further documents; provided, however,
that upon written request from Landlord or a Lender in connection with a sale,
financing, or refinancing of Premises, Tenant and Landlord shall execute such
further writings as may be reasonably required to separately document any such
subordination or nonsubordination, attornment, and/or nondisturbance agreement,
as is provided for herein. Landlord is hereby irrevocably vested with full power
to subordinate this Lease to a Mortgage subject to the terms and conditions
contained in this Paragraph 16.18.

16.19 Rules and Regulations. Tenant agrees that it will abide by, and to cause
its employees, suppliers, shippers, customers, tenants, contractors, and
invitees to abide by, all reasonable rules and regulations (“Rules and
Regulations”) which Landlord may make from time to time for the management,
safety, care, and cleanliness of the Common Areas, the parking and unloading of
vehicles, and the preservation of good order, as well as for the convenience of
other occupants or tenants of the Building and the Industrial Center and their
invitees. The current Rules and Regulations are attached hereto as Exhibit E.
Landlord shall not be responsible to Tenant for the noncompliance with said
Rules and Regulations by other tenants of the Industrial Center. If there is a
conflict between any such Rules and Regulations and any other provisions of this
Lease, the other provisions of this Lease shall govern.

16.20 Security Measures. Tenant acknowledges that the rental payable to Landlord
hereunder does not include the cost of guard service or other security measures.
Landlord has no obligations to provide same. Tenant assumes all responsibility
for the protection of the Premises, Tenant, its agents, and invitees and their
property from the acts of third parties.

16.21 Reservations. Landlord reserves the right to grant such easements that
Landlord deems necessary and to cause the recordation of parcel maps, so long as
such easements and maps do not unreasonably interfere with the access to or use
of the Premises by Tenant or Tenant’s parking rights. Tenant agrees to sign any
documents reasonably requested by Landlord to effectuate any such easements or
maps.

 

18



--------------------------------------------------------------------------------

16.22 Conflict. Any conflict between the printed provisions of this Lease and
the typewritten or handwritten provisions shall be controlled by the typewritten
or handwritten provisions.

16.23 Offer. Preparation of this Lease by either Landlord or Tenant or
Landlord’s agent or Tenant’s agent and submission of same to Tenant or Landlord
shall not be deemed an offer to lease. This Lease is not intended to be binding
until executed and delivered by all Parties hereto.

16.24 Amendments. This Lease may be modified only in writing, signed by the
parties in interest at the time of the modification.

16.25 Multiple Parties. Except as otherwise expressly provided herein, if more
than one person or entity is named herein as Tenant, the obligations of such
persons shall be the joint and several responsibility of all persons or entities
named herein as such Tenant.

16.26 Authority. Each person signing on behalf of Landlord or Tenant warrants
and represents that she or he is authorized to execute and deliver this Lease
and to make it a binding obligation of Landlord or Tenant.

16.27 Recordation. Tenant shall not record this Lease or a short form memorandum
hereof.

16.28 Confidentiality. Tenant acknowledges that the content of this Lease and
any related documents are confidential information. Tenant shall keep and
maintain such confidential information strictly confidential and shall not
disclose such confidential information to any person or entity other than
Tenant’s employees, lenders, investors, financial, legal and space planning
consultants, and to the extent required by applicable law or court order.
Notwithstanding the foregoing, Landlord acknowledges that the originally-named
Tenant under this Lease is a publicly regulated entity and, as such, will be
required to attach a copy of this Lease and otherwise disclose the terms and
conditions of this Lease in government-mandated public filings.

16.29 Landlord Renovations. Tenant acknowledges that Landlord may from time to
time, at Landlord’s sole option, renovate, improve, develop, alter, or modify
(collectively, the “Renovations”) portions of the Building, Premises, Common
Areas and the Industrial Center, including without limitation, systems and
equipment, roof, and structural portions of the same. In connection with such
Renovations, Landlord may, among other things, erect scaffolding or other
necessary structures in the Building, limit or eliminate access to portions of
the Industrial Center, including portions of the Common Areas, or perform work
in the Building, which work may create noise, dust or leave debris in the
Building. Tenant hereby agrees that such Renovations and Landlord’s commercially
reasonable actions in connection with such Renovations shall in no way
constitute a constructive eviction of Tenant nor entitle Tenant to any abatement
of Rent. Landlord shall have no responsibility, or for any reason be liable to
Tenant, for any direct or indirect injury to or interference with Tenant’s
business arising from the Renovations, nor shall Tenant be entitled to any
compensation or damages from Landlord for loss of the use of the whole or any
part of the Premises or of Tenant’s Property, Alterations or improvements
resulting from the Renovations or Landlord’s actions in connection with such
Renovations, or for any inconvenience or annoyance occasioned by such
Renovations or Landlord’s actions in connection with such Renovations, provided,
that in performing any such Renovations, Landlord shall use commercially
reasonable efforts to minimize any disruption to Tenant’s access to and use of
the Premises.

16.30 WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY LAW, THE PARTIES HERETO
SHALL AND THEY HEREBY DO WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER ON ANY
MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY RELATED TO THIS LEASE, THE
RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES,
THE BUILDING OR THE PARK, AND/OR ANY CLAIM OF INJURY, LOSS OR DAMAGE.

16.31 Back-up Generator. Tenant shall have the right (but only to the extent
permitted by the City of Milpitas and all agencies and governmental authorities
having jurisdiction thereof), at Tenant’s sole cost and expense, to construct,
maintain and operate a screened equipment area (the “Equipment Area”), in a
location outside of the Building approved by Landlord, to house equipment
exclusively serving the Premises, including an emergency generator, UPS battery
systems and related appurtenances (collectively, the “Generator Equipment”)
subject to the following:

(a) The precise location, size and configuration of the Equipment Area shall

(i) be subject to Landlord’s prior written approval, not to be unreasonably
withheld and

(ii) promote the safety, aesthetics and efficiency of the Generator Equipment;
provided, all of the Generator Equipment and any maintenance or modifications
thereto or placement thereof, and all utilities used in connection therewith
shall be at Tenant’s sole cost and expense, contained visually within a screened
area, and installed, maintained, operated and removed in accordance with the
terms of the Lease, all laws and all recorded matters.

(b) Tenant shall, at its sole cost and expense, obtain all licenses and permits
necessary to install and operate the Generator Equipment within the Equipment
Area prior to installing or performing any work with respect to the Generator
Equipment or Equipment Area. Tenant shall obtain Landlord’s prior written
consent (which shall not be unreasonably withheld, conditioned or delayed)
before making any material modifications to the Equipment Area.

 

19



--------------------------------------------------------------------------------

(c) No additional Rent shall be paid by Tenant for use of the Equipment Area or
Generator Equipment; provided, Tenant shall be solely responsible to pay for all
utilities, including without limitation electricity, used in connection with the
Generator Equipment or Equipment Area.

(d) The Generator Equipment shall remain the property of Tenant and Tenant shall
remove the Generator Equipment upon the expiration or earlier termination of the
Lease. Tenant shall restore the Equipment Area and any other portion of the
Building or Industrial Center affected by the Generator Equipment to its
original condition upon the removal of the Generator Equipment, excepting
ordinary wear and tear. Tenant shall promptly repair any damage to the Building
and the Industrial Center caused by Tenant or the use, operation, installation,
repair, maintenance, alteration or removal of the Generator Equipment. In
connection with the removal of the Generator Equipment and when required by any
federal, state, or local regulatory authority, Tenant shall perform, at its sole
expense, an environmental site assessment reasonably acceptable to Landlord to
determine the extent, if any, of contamination of the Premises and Industrial
Center and shall, at its sole expense, clean up, remove, and remediate all
Hazardous Substances in, on, under or about the Premises or the Industrial
Center that may have been caused by the Generator Equipment.

(e) Tenant may not assign, lease, rent, sublet or otherwise transfer any of its
interest in the Equipment Area or the Generator Equipment except together with
the remainder of all of the Premises as more particularly set forth in
Section 12 of the Lease.

(f) Each of the other provisions of this Lease shall be applicable to the
Equipment Area and the use of the Generator Equipment by Tenant, including
without limitation, Sections 6, 7 and 8 of the Lease.

(g) Anything to the contrary contained herein notwithstanding, if, during the
Term, as such Term may be extended, the Generator Equipment poses a human health
or environmental hazard that cannot be remediated or has not been remediated
within ten (10) days (or such longer time as may reasonably be necessary to
complete the remediation) after Tenant has been notified thereof, then Tenant
shall immediately cease all operation of the Generator Equipment and Tenant
shall remove all of the Generator Equipment within thirty (30) days thereafter.
To the best of Tenant’s knowledge, Tenant represents to Landlord that the use of
the Generator Equipment will not pose a human health or environmental hazard.

(h) Tenant shall not use the Generator Equipment, the Equipment Area or any
other portion of the Project in any way which unreasonably interferes with the
use of the Industrial Center by Landlord, or other tenants or licensees of
Landlord or any other occupant of the Industrial Center. Such interference shall
be deemed a material breach by the Tenant under the Lease, and Tenant shall,
within five (5) days of written notice from Landlord, be responsible for
terminating said interference. In the event any such interference does not cease
within five (5) days of Landlord’s written notice, Tenant acknowledges that
continuing interference may cause irreparable injury and, Tenant shall
immediately cease all operation of the Generator Equipment and Tenant shall
remove all of the Generator Equipment within thirty (30) days thereafter.

(i) Tenant shall be responsible for insuring the Generator Equipment pursuant to
Section 8 of the Lease and Landlord shall have no responsibility therefor.

(j) Tenant shall indemnify, defend (by counsel reasonably acceptable to
Landlord) and hold harmless Landlord and all of Landlord’s Entities from any and
all claims, demands, liabilities, damages, judgments, costs and expenses
(including reasonable attorneys’ fees) any of such Landlord’s Entities may
suffer or incur arising out of or related to the installation, use, operation,
maintenance, replacement and/or removal of the Generator Equipment or any
portion thereof, except to the extent any such claims, demands, liabilities,
damages, judgments, costs, or expenses are caused by the negligence or willful
misconduct of any of the Landlord Entities.

(k) Tenant shall maintain all reports, inventory and other records, test
results, permits and all other data and information required under applicable
law for the installation, use and operation of the Generator Equipment, and upon
request of Landlord, shall provide a copy of all such reports, records, test
results and other information without cost or expense to Landlord.

16.32 Satellite Dish. Tenant shall have the right (but only to the extent
permitted by the City of Milpitas and all agencies and governmental authorities
having jurisdiction thereof), at Tenant’s sole cost and expense, to install and
operate a satellite or microwave dish or dishes (“Satellite Dishes”) along with
any necessary cables (“Cables”) on a portion of the roof of the Building to be
designated by Landlord (“Roof Space”) for the Term of the Lease (the Satellite
Dishes and Cables are hereinafter collectively referred to as the “Equipment”).
The location and size of the Equipment shall be subject to Landlord’s approval,
not to unreasonably withheld and which best promotes the safety, aesthetics and
efficiency of the Equipment; provided, all of the Equipment and any
modifications thereto or placement thereof shall be (i) at Tenant’s sole cost
and expense, (ii) contained visually within the roof screen, (iii) installed and
operated to Landlord’s reasonable specifications, and (iv) installed,
maintained, operated and removed in accordance with all recorded matters and
Applicable Requirements. Landlord shall cooperate reasonably with Tenant to
modify the roof screen placement (subject to all Applicable Requirements and
recorded matters) if required for signal quality, reconfiguration due to the
installation of any HVAC systems and other reasonable considerations; provided,
the cost of all such modifications shall be the responsibility of Tenant. All
modifications to the Building, including the Roof Space, if any, shall be
reasonably approved by Landlord prior to commencement of any work with respect
to the Equipment. No additional rent shall be paid by Tenant for use of the Roof
Space and operation of the Equipment. The Equipment shall remain the property of
Tenant and Tenant shall remove the Equipment upon the expiration or earlier
termination of the Lease. Tenant shall restore the Roof Space and any other
portion of the Building affected by the Equipment to its original condition,
excepting ordinary wear and tear. Tenant

 

20



--------------------------------------------------------------------------------

may not assign, lease, rent, sublet or otherwise transfer any of its interest in
the Roof Space or the Equipment except together with the remainder of all of the
Premises as more particularly set forth in Paragraph 12. Each of the other
provisions of this Lease shall be applicable to the Equipment and the use of the
Roof Space by Tenant, including without limitation, Paragraphs 8 and 12 of this
Lease. The Equipment shall comply with all-non-interference rules of the Federal
Communications Commission. If applicable, Tenant shall provide to Landlord a
copy of (i) the Federal Communications Commission (or other agency) grant which
has awarded frequencies to Tenant and (ii) a list of Tenant’s frequencies.
Anything to the contrary contained herein notwithstanding, if, during the Lease
Term, as such Term may be extended, Landlord, in its reasonable judgment,
believes that the Equipment poses a human health or environmental hazard that
cannot be remediated or has not been remediated within thirty (30) days after
Tenant has been notified thereof, then Tenant shall immediately cease all
operations of the Equipment and Tenant shall remove all of the Equipment within
thirty (30) days thereafter. In addition, Tenant shall be responsible for
insuring the Equipment and Landlord shall have no responsibility therefor.
Tenant shall indemnify, defend (by counsel reasonably acceptable to Landlord)
and hold harmless Landlord from any and all claims, demands, liabilities,
damages, judgments, costs and expenses (including reasonable attorneys’ fees)
Landlord may suffer or incur arising out of or related to the installation, use,
operation, maintenance, replacement and/or removal of the Equipment or any
portion thereof.

///signature page follows///

 

21



--------------------------------------------------------------------------------

///continued from previous page///

The parties hereto have executed this Lease at the place and on the dates
specified below their respective signatures.

 

LANDLORD:

     TENANT:

AMB Property, L.P.,

     SIGMA DESIGNS, INC.,

a Delaware limited partnership

     a California corporation

By:

  AMB Property Corporation,      By:  

/s/ Thinh Q. Tran

  a Maryland corporation,      Its:  

CEO

  its general partner      Date:  

02/20/07

  By:  

/s/ John L. Rossi

     By:  

/s/ Mark R. Kent

    John L. Rossi      Its:  

C.F.O.

    Its: Senior Vice President      Date:  

2/20/07

Telephone:

   

(415) 394-9000

                    Telephone:  

408 262-9003

Facsimile:

   

(415) 394-0903

                    Facsimile:  

408 957-9791

Executed at:

    Pier 1, Bay 1                     Executed at:   1221 California Circle    

San Francisco, CA 94111

       Milpitas, CA 95035

Date:

 

2/22/07

      

If Tenant is a CORPORATION, the authorized officers must sign on behalf of the
corporation and indicate the capacity in which they are signing. The Lease must
be executed by the chairman of the board, president or vice-president, and the
secretary, assistant secretary, chief financial officer or any assistant
treasurer, unless the bylaws or a resolution of the board of directors shall
otherwise provide, in which event, the bylaws or a certified copy of the
resolution, as the case may be, must be attached to this Lease.

 

22



--------------------------------------------------------------------------------

Exhibit A

Description of Premises

This exhibit, entitled “Premises”, is and shall constitute Exhibit A to that
certain Industrial Lease dated February 22, 2007 (the “Lease”), by and between
AMB Property, L.P., a Delaware limited partnership (“Landlord”) and Sigma
Designs, Inc., a California corporation (“Tenant”) for the leasing of certain
premises commonly known as 1778 McCarthy Boulevard, Milpitas, California (the
“Premises”).

The Premises consist of the rentable square footage of space specified in the
Basic Lease Information and has the address specified in the Basic Lease
Information. The Premises are a part of and are contained in the Building
specified in the Basic Lease Information. If set forth below (or attached), the
cross-hatched area depicts the Premises within the Industrial Center:

 

Exhibit A, Page 1



--------------------------------------------------------------------------------

Exhibit B

Commencement Date Certificate

 

Landlord:    AMB Property, L.P., a Delaware limited partnership Tenant:    Sigma
Designs, Inc., a California corporation Lease Date:    February 22, 2007
Premises:    1778 McCarthy Boulevard, Milpitas, California

The Commencement Date of the Lease is                     ,             .

The Expiration Date of the Lease is                     ,             .

 

LANDLORD:

     TENANT:

AMB Property, L.P.,

     SIGMA DESIGNS, INC.,

a Delaware limited partnership

     a California corporation

By:

  AMB Property Corporation,      By:  

 

  a Maryland corporation,      Its:  

 

  its general partner      Date:  

 

  By:  

 

     By:  

 

    John L. Rossi      Its:  

 

    Its: Senior Vice President      Date:  

 

 

Telephone:

   

(415) 394-9000

                    Telephone:  

 

Facsimile:

   

(415) 394-0903

                    Facsimile:  

 

Executed at:

    Pier 1, Bay 1                     Executed at:      

San Francisco, CA 94111

      

 

Date:

 

 

      

If Tenant is a CORPORATION, the authorized officers must sign on behalf of the
corporation and indicate the capacity in which they are signing. The document
must be executed by the chairman of the board, president or vice-president, and
the secretary, assistant secretary, chief financial officer or any assistant
treasurer, unless the bylaws or a resolution of the board of directors shall
otherwise provide, in which event, the bylaws or a certified copy of the
resolution, as the case may be, must be attached to this document.

 

Exhibit B, Page 1



--------------------------------------------------------------------------------

Exhibit C

Tenant Move-in and Lease Renewal Environmental Questionnaire

for Commercial and Industrial Properties

Property Name:                                                  

Premises Address: 1778 McCarthy Boulevard, Milpitas, California

Exhibit C to the Lease Dated February 22, 2007

Between

AMB Property, L.P., a Delaware limited partnership (“Landlord”)

and

Sigma Designs, Inc., a California corporation (“Tenant”)

Instructions: The following questionnaire is to be completed by the Tenant
Representative with knowledge of the planned/existing operations for the
specified building/location. A copy of the completed form must be attached to
all new leases and renewals, and forwarded to the Owner’s Risk Management
Department. Please print clearly and attach additional sheets as necessary.

1.0 Process Information

Describe planned use (new Lease) or existing operations (lease renewal), and
include brief description of manufacturing processes employed.

                          

R&D facility with limited repair work of printing-circuit-board in the lab
environment.

                                                     

2.0 Hazardous Materials

Are hazardous materials used or stored? If so, continue with the next question.
If not, go to Section 3.0.

 

  2.1 Are any of the following materials handled on the
property?                                                         Yes      
No  X

(A material is handled if it is used, generated, processed, produced, packaged,
treated, stored, emitted, discharged, or disposed.) If so, complete this
section. If this question is not applicable, skip this section and go on to
Section 5.0.

 

¨ Explosives

   ¨ Fuels    ¨ Oils

¨ Solvents

   ¨ Oxidizers    ¨ Organics/Inorganics

¨ Acids

   ¨ Bases    ¨ Pesticides

¨ Gases

   ¨ PCBs    ¨ Radioactive Materials

¨ Other (please specify)

     

 

  2.2 If any of the groups of materials checked in Section 2.1, please list the
specific material(s), use(s), and quantity of each chemical used or stored on
the site in the Table below. If convenient, you may substitute a chemical
inventory and list the uses of each of the chemicals in each category
separately.

 

Material

  

Physical State
(Solid, Liquid,
or Gas)

  

Usage

  

Container
Size

  

Number of
Containers

  

Total
Quantity

N/A

                                                                                
                        

 

  2.3 Describe the planned storage area location(s) for these materials. Please
include site maps and drawings as appropriate.

                                                                               
                                        
                                        
                                        
                                        

                                                                               
                                        
                                        
                                        
                                        

                                                                               
                                        
                                        
                                        
                                        

3.0 Hazardous Wastes

Are hazardous wastes generated?                                       
                                        
                             Yes      No  X

If yes, continue with the next question. If not, skip this section and go to
Section 4.0.

 

Exhibit C, Page 1



--------------------------------------------------------------------------------

  3.1 Are any of the following wastes generated, handled, or disposed of (where
applicable) on the property?

 

¨ Hazardous wastes

   ¨ Industrial Wastewater ¨ Waste oils    ¨ PCBs ¨ Air emissions    ¨ Sludges ¨
Regulated Wastes    ¨ Other (please specify)

 

  3.2 List and quantify the materials identified in Question 3-1 of this
section. Attach separate pages as necessary.

 

Waste
Generated

  

RCRA
listed
Waste?

  

Source

  

Approximate
Monthly
Quantity

  

Waste
Characterization

  

Disposition

                                                                                
                          

 

  3.3 Please include name, location, and permit number (e.g. EPA ID No.) for
transporter and disposal facility, if applicable). Attach separate pages as
necessary.

 

Transporter/Disposal

Facility Name

  

Facility Location

  

Transporter (T) or

Disposal (D) Facility

  

Permit Number

                                                                   

 

  3.4 Are pollution controls or monitoring employed in the process to prevent or
minimize the release of wastes into the
environment?                                      
                                        
                                                       Yes       No  X

If so, please describe.

                          

N/A

                                                                                
                        

4.0 USTS/ASTS

 

  4.1 Are underground storage tanks (USTs), aboveground storage tanks (ASTs), or
associated pipelines used for the storage of petroleum products, chemicals, or
liquid wastes present on site (lease renewals) or required for planned
operations (new tenants)?                                       
                                        
                                                              Yes       No  X

If not, continue with section 5.0. If yes, please describe capacity, contents,
age, type of the USTs or ASTs, as well any associated leak detection / spill
prevention measures. Please attach additional pages if necessary.

 

Capacity

  

Contents

  

Year
Installed

  

Type (Steel,
Fiberglass, etc)

  

Associated Leak
Detection / Spill
Prevention Measures*

                                                                                
      

* Note: The following are examples of leak detection / spill prevention
measures:

 

Integrity testing

   Inventory reconciliation    Leak detection system

Overfill spill protection

   Secondary containment    Cathodic protection

 

  4.2 Please provide copies of written tank integrity test results and/or
monitoring documentation, if available.

 

  4.3 Is the UST/AST registered and permitted with the appropriate regulatory
agencies?                        Yes       No    

If so, please attach a copy of the required permits.

 

Exhibit C, Page 2



--------------------------------------------------------------------------------

  4.4 If this Questionnaire is being completed for a lease renewal, and if any
of the USTs/ASTs have leaked, please state the substance released, the media(s)
impacted (e.g., soil, water, asphalt, etc.), the actions taken, and all remedial
responses to the incident.

                                                                               
                                        
                                        
                                        
                                        

                                                                               
                                        
                                        
                                        
                                        

                                                                               
                                        
                                        
                                        
                                        

 

  4.5 If this Questionnaire is being completed for a lease renewal, have
USTs/ASTs been removed from the property?
                                        
                                        
                                        
                                           Yes      No    

If yes, please provide any official closure letters or reports and supporting
documentation (e.g., analytical test results, remediation report results, etc.).

 

  4.6 For Lease renewals, are there any above or below ground pipelines on site
used to transfer chemicals or wastes?                                           
                                        
                                        
                                           Yes      No    

For new tenants, are installations of this type required for the planned
operations?                                Yes       No    

If yes to either question, please describe.

                                                                               
                                        
                                        
                                        
                                        

                                                                               
                                        
                                        
                                        
                                        

                                                                               
                                        
                                        
                                        
                                        

5.0 Asbestos Containing Building Materials

Please be advised that this property participates in an Asbestos Operations and
Maintenance Program, and that an asbestos survey may have been performed at the
Property. If provided, please review the information that identifies the
locations of known asbestos containing material or presumed asbestos containing
material. All personnel and appropriate subcontractors should be notified of the
presence of these materials, and informed not to disturb these materials. Any
activity that involves the disturbance or removal of these materials must be
done by an appropriately trained individual/contractor.

6.0 Regulatory

 

  6.1 For Lease Renewals, are there any past, current, or pending regulatory
actions by federal, state, or local environmental agencies alleging
noncompliance with regulations?                                      
                                           Yes      No    

If so, please describe.

                          

N/A

                                                                                
                        

 

  6.2 For lease renewals, are there any past, current, or pending lawsuits or
administrative proceedings for alleged environmental damages involving the
property, you, or any owner or tenant of the
property?                                      Yes       No    

If so, please describe.

                          

N/A

                                                                                
                        

 

 

  6.3 Does the operation have or require a National Pollutant Discharge
Elimination System (NPDES) or equivalent
permit?                                       
                                        
                                        
                               Yes      No   X

If so, please attach a copy of this permit.

 

  6.4 For Lease renewals, have there been any complaints from the surrounding
community regarding facility operations?                                      
                                        
                                                                 Yes      No    

Have there been any worker complaints or regulatory investigations regarding
hazardous material exposure at the
facility?                                       
                                        
                                        
                             Yes      No     

If so, please describe status and any corrective actions taken. Please attach
additional pages as necessary.

 

                          

N/A

                                                                                
                        

 

  6.5 Has a Hazardous Materials Business Plan been developed for the
site?                                                 Yes      No  X

If so, please attach a copy.

 

  6.6 Are any environmental documentation, chemical inventory, or management
plan required by the local Fire Department or Health
Department?                                      
                                        
                                                   Yes      No  X

If so, please attach a copy.

 

Exhibit C, Page 3



--------------------------------------------------------------------------------

Certification

I am familiar with the real property described in this questionnaire. By signing
below, I represent and warrant that the answers to the above questions are
complete and accurate to the best of my knowledge. I also understand that the
Owner will rely on the completeness and accuracy of my answers in assessing any
environmental liability risks associated with the property.

 

Signature:

 

/s/ Michael H. Lin

Name:

 

MICHAEL H. LIN

Title:

 

Director of Operations

Date:

 

2/16/2007

Telephone:

 

408-957-9879

Please forward the completed questionnaire to:

 

Mr. Steve Campbell

AMB Property, L.P.

Pier 1, Bay 1

San Francisco, CA 94111

 

Exhibit C, Page 4



--------------------------------------------------------------------------------

Exhibit D

Move Out Standards

This “Move Out Standards” (Exhibit D) is dated February 22, 2007, for reference
purposes only and is made between AMB Property, L.P., a Delaware limited
partnership (“Landlord”), and [Sigma Designs, Inc., a California corporation
(“Tenant”), to be a part of that certain Industrial Lease (the “Lease”)
concerning certain premises more commonly known as 1778 McCarthy Boulevard,
Milpitas, California (the “Premises”). Landlord and Tenant agree that the Lease
is hereby modified and supplemented as follows:

At the expiration or earlier termination of this Lease, and in addition to any
other provisions of the Lease regarding surrender of the Premises, Tenant shall
surrender the Premises in the same condition as they were upon delivery of
possession thereto under the Lease, reasonable wear and tear excepted, and shall
deliver all keys to Landlord. Before surrendering the Premises, Tenant shall
remove all of its personal property and trade fixtures and such alterations or
additions to the Premises made and paid for by Tenant as may be specified for
removal by Landlord under the Lease. If Tenant fails to remove its personal
property, fixtures or alterations or additions upon the expiration or earlier
termination of the Lease, the same shall be deemed abandoned and shall become
the property of Landlord. Tenant shall be liable to Landlord for all costs and
damages incurred by Landlord in removing, storing or selling such property,
fixtures, alterations or additions and in restoring the Premises to the
condition required pursuant to the Lease.

Notwithstanding anything to the contrary in the Lease, Tenant shall surrender
the Premises, at the time of the expiration or earlier termination of the Lease,
in a condition that shall include, but is not limited to, the following,
reasonable wear and tear excepted, and with the understanding that Tenant shall
not be required to place any part of the Premises in a better condition from
that in which they were received:

 

1.   Lights:   Office and warehouse lights will be fully operational with all
bulbs functioning. 2.   Dock Levelers & Roll-Up Doors:   Should be in good
working condition. 3.   Dock Seals:   Free of tears and broken backboards caused
by any Tenant Entities repaired. 4.   Warehouse Floor:   Free of stains and
swept with no racking bolts and other protrusions caused by any Tenant Entities
left in the floor. Cracks should be repaired with an epoxy or polymer. 5.  
Tenant-Installed Equipment & Wiring:   Removed and space returned to original
condition when originally leased. (Remove air lines, junction boxes, conduit,
etc.) 6.   Walls:   Sheetrock (drywall) damage caused by any Tenant Entities
should be patched and fire-taped so that there are no holes in either office or
warehouse. 7.   Roof:   Any tenant-installed equipment must be removed and roof
penetrations properly repaired by licensed roofing contractor. Active leaks
caused by any Tenant Entities must be fixed and latest and reasonable landlord
maintenance and repairs recommendation must have been followed. 8.   Signs:  
All exterior signs installed by Tenant must be removed and holes patched and
paint touched up as necessary. All window signs should likewise be removed. 9.  
Heating & Air Conditioning System:   A written report from a licensed HVAC
contractor within the last three months stating that all evaporative coolers and
HVAC systems are operational and in good and safe operating condition. 10.  
Overall Cleanliness:   Clean windows, sanitize bathroom(s), vacuum carpet and
remove any and all debris from office and warehouse. Remove all pallets and
debris from exterior of Premises. 11.   Upon Completion:   Contact Landlord’s
property manager to coordinate date of turning off power, turning in keys, and
obtain final Landlord inspection of Premises which, in turn, will facilitate
refund of security deposit.

 

Exhibit D, Page 1



--------------------------------------------------------------------------------

Exhibit E

Rules & Regulations

This Exhibit (Exhibit E) is dated February 22, 2007, for reference purposes only
and is made between AMB Property, L.P., a Delaware limited partnership
(“Landlord”), and Sigma Designs, Inc., a California corporation (“Tenant”), to
be a part of that certain Industrial Lease (the “Lease”) concerning certain
premises more commonly known as 1778 McCarthy Boulevard, Milpitas, California
(the “Premises”). The terms, conditions and provisions of this Exhibit E are
hereby incorporated into and are made a part of the Lease. Any capitalized terms
used herein and not otherwise defined herein shall have the meaning ascribed to
such terms as set forth in the Lease.

1. No advertisement, picture or sign of any sort shall be displayed on or
outside the Premises or the Building without the prior written consent of
Landlord. Landlord shall have the right to remove any such unapproved item
without notice and at Tenant’s expense.

2. Tenant shall not regularly park motor vehicles in designated parking areas
after the conclusion of normal daily business activity.

3. Tenant shall not use any method of heating or air conditioning other than
that supplied by Landlord without the prior written consent of Landlord.

4. All window coverings installed by Tenant and visible from the outside of the
Building require the prior written approval of Landlord.

5. Tenant shall not use, keep or permit to be used or kept any foul or noxious
gas or substance or any flammable or combustible materials on or around the
Premises, the Building or the Park.

6. Tenant shall not alter any lock or install any new locks or bolts on any door
at the Premises without the prior consent of Landlord.

7. Tenant agrees not to make any duplicate keys without the prior consent
of Landlord.

8. Tenant shall park motor vehicles in those general parking areas as designated
by Landlord except for loading and unloading. During those periods of loading
and unloading, Tenant shall not unreasonably interfere with traffic flow within
the Park and loading and unloading areas of other Tenants.

9. Tenant shall not disturb, solicit or canvas any occupant of the Building or
Park and shall cooperate to prevent same.

10. No person shall go on the roof without Landlord’s permission.

11. Business machines and mechanical equipment belonging to Tenant which cause
noise or vibration that may be transmitted to the structure of the Building, to
such a degree as to be objectionable to Landlord, shall be placed and maintained
by Tenant, at Tenant’s expense, on vibration eliminators or other devices
sufficient to eliminate noise or vibration.

12. All goods, including material used to store goods, delivered to the Premises
of Tenant shall be immediately moved into the Premises and shall not be left in
parking or receiving areas overnight.

13. Tractor trailers which must be unhooked or parked with dolly wheels beyond
the concrete loading areas must use steel plates or wood blocks under the dolly
wheels to prevent damage to the asphalt paving surfaces. No long term parking or
storing of such trailers will be permitted in the auto parking areas of the Park
or on streets adjacent thereto.

14. Forklifts which operate on asphalt paving areas shall not have solid rubber
tires and shall only use tires that do not damage the asphalt.

15. Tenant is responsible for the storage and removal of all trash and refuse.
All such trash and refuse shall be contained in suitable receptacles stored
behind screened enclosures at locations approved by Landlord.

16. Tenant shall not store or permit the storage or placement of goods, or
merchandise or pallets or equipment of any sort outside of the Premises nor in
or around the Building, the Park or any of the Common Areas of the foregoing. No
displays or sales of merchandise shall be allowed in the parking lots or other
Common Areas.

17. Tenant shall not permit any animals (excluding seeing-eye dogs and other
service animals), including, but not limited to, any household pets, to be
brought or kept in or about the Premises, the Building, the Park or any of the
Common Areas of the foregoing.

18. Tenant shall not permit any motor vehicles to be washed on any portion of
the Premises or in the Common Areas of the Park, nor shall Tenant permit
mechanical work or maintenance of motor vehicles to be performed on any portion
of the Premises or in the Common Areas of the Park.

 

Exhibit E, Page 1



--------------------------------------------------------------------------------

Exhibit F

Tenant Improvements

This Exhibit (Exhibit F) is dated February 22, 2007, for reference purposes only
and is made between AMB Property, L.P., a Delaware limited partnership
(“Landlord”), and Sigma Designs, Inc., a California corporation (“Tenant”), to
be a part of that certain Industrial Lease (the “Lease”) concerning premises
more commonly known as 1778 McCarthy Boulevard, Milpitas, California (the
“Premises”). Landlord and Tenant agree that the Lease is hereby modified and
supplemented as follows:

1. Tenant To Construct Tenant Improvements. Subject to the provisions below,
Tenant shall be solely responsible for the planning, construction and completion
of the Tenant Improvements to the Premises in accordance with the terms and
conditions of this Exhibit F. “Tenant Improvements” as used in the Lease shall
include only (a) those interior improvements to be made to the Premises as
specified in the Construction Documents (defined below) and agreed to by Tenant
and Landlord in accordance with the provisions hereof, including cubicles, which
shall remain the property of Landlord following expiration or earlier
termination of this Lease, and (b) any fire protection improvements or equipment
that Tenant may elect or be required to install, including without limitation,
racking sprinklers, hose racks, reels, smoke vents, smoke curtains, fire
sprinkler pipe uplift bracket, seismic upgrade of fire sprinkler main, removal
of fire hose cabinets and five (5) year certification of the main riser, and
draft curtains. “Tenant Improvements” shall specifically not include any of
Tenant’s trade fixtures, racking (except as expressly set forth above), security
equipment, equipment, furniture, furnishings, telephone and/or data equipment,
telephone and/or data lines or other personal property such as cabling for
phones, power poles or electricity to the cubes.

2. Tenant Improvement Plans.

A. Preliminary Plans and Specifications. Promptly after execution of the Lease,
Tenant shall retain a licensed and insured architect (“Architect”) to prepare
preliminary working architectural and engineering plans and specifications
(“Preliminary Plans and Specifications”) for the Tenant Improvements. Tenant
shall deliver the Preliminary Plans and Specifications to Landlord. The
Preliminary Plans and Specifications shall be in sufficient detail to show, if
and to the extent necessary, locations, types and requirements for all heat
loads, people loads, floor loads, power and plumbing, regular and special HVAC
needs, telephone communications, telephone and electrical outlets, lighting,
lighting fixtures and related power, and electrical and telephone switches.
Landlord shall reasonably approve or disapprove the Preliminary Plans and
Specifications within five (5) days after Landlord receives the Preliminary
Plans and Specifications and, if disapproved, Landlord shall notify Tenant
thereof specifying in reasonable detail the reasons for such disapproval and
return the Preliminary Plans and Specifications to Tenant, who shall make all
necessary revisions within ten (10) days after Tenant’s receipt thereof. This
procedure shall be repeated until Landlord approves the Preliminary Plans and
Specifications. If Landlord fails to notify Tenant that it disapproves of the
initial Preliminary Plans and Specifications within five (5) days (or, in the
case of resubmitted Preliminary Plans and Specifications, within three (3) days)
after the submission thereof, then Landlord shall be deemed to have disapproved
the Preliminary Plans and Specifications in question. The approved Preliminary
Plans and Specifications, as modified, shall be deemed the “Final Preliminary
Plans and Specifications”.

B. Final Plans and Specifications. After the Final Preliminary Plans and
Specifications are approved by Landlord and are deemed to be the Final
Preliminary Plans and Specifications, Tenant shall cause the Architect to
prepare in twenty (20) days following Landlord’s approval of the Final
Preliminary Plans and Specifications the final working architectural and
engineering plans, specifications and drawings, (“Final Plans and
Specifications”) for the Tenant Improvements. Tenant shall then deliver the
Final Plans and Specifications to Landlord. Landlord shall reasonably approve or
disapprove the Final Plans and Specifications within five (5) days after
Landlord receives the Final Plans and Specifications and, if disapproved,
Landlord shall notify Tenant thereof specifying in reasonable detail the reasons
for such disapproval and return the Final Plans and Specifications to Tenant who
shall make all necessary revisions within ten (10) days after Tenant’s receipt
thereof. This procedure shall be repeated until Landlord approves, in writing,
the Final Plans and Specifications. If Landlord fails to notify Tenant that it
disapproves of the initial Final Plans and Specifications within five (5) days
(or, in the case of resubmitted Final Plans and Specifications, within three
(3) days) after the submission thereof, then Landlord shall be deemed to have
disapproved the Final Plans and Specifications in question. The approved Final
Plans and Specifications, as modified, shall be deemed the “Construction
Documents”.

C. Miscellaneous. All deliveries of the Preliminary Plans and Specifications,
the Final Preliminary Plans and Specifications, the Final Plans and
Specifications, and the Construction Documents shall be delivered by messenger
service, by personal hand delivery or by overnight parcel service. While
Landlord has the right to approve the Preliminary Plans and Specifications, the
Final Preliminary Plans and Specifications, the Final Plans and Specifications,
and the Construction Documents, Landlord’s interest in doing so is to protect
the Premises, the Building and Landlord’s interest. Accordingly, Tenant shall
not rely upon Landlord’s approvals and Landlord shall not be the guarantor of,
nor responsible for, the adequacy and correctness or accuracy of the Preliminary
Plans and Specifications, the Final Preliminary Plans and Specifications, the
Final Plans and Specifications, and the Construction Documents, or the
compliance thereof with applicable laws, and Landlord shall incur no liability
of any kind by reason of granting such approvals. Tenant agrees to, and does
hereby, assume full and complete responsibility to ensure that the Tenant
Improvements and the Construction Documents are adequate to fully meet the needs
and requirements of Tenant’s intended operations of its business within the
Premises and Tenant’s use of the Premises.

D. Building Standard Work. The Construction Documents shall provide that the
Tenant Improvements to be constructed in accordance therewith must be at least
equal, in quality, to Landlord’s building standard materials, quantities and
procedures then in use by Landlord (“Building Standards”) attached hereto as
Exhibit F-2.

 

Exhibit F, Page 1



--------------------------------------------------------------------------------

E. Construction Agreements. Tenant hereby covenants and agrees that a provision
shall be included in each and every agreement made with the Architect and the
Contractor with respect to the Tenant Improvements specifying that Landlord
shall be a third party beneficiary of all indemnities and warranties made by the
Architect and/or Contractor.

3. Permits. Tenant at its sole cost and expense (subject to the provisions of
Paragraph 5 below) shall obtain all governmental approvals of the Construction
Documents to the full extent necessary for the issuance of a building permit for
the Tenant Improvements based upon such Construction Documents. Tenant at its
sole cost and expense shall also cause to be obtained all other necessary
approvals and permits from all governmental agencies having jurisdiction or
authority for the construction and installation of the Tenant Improvements in
accordance with the approved Construction Documents. Tenant at its sole cost and
expense (subject to the provisions of Paragraph 5 below) shall undertake all
steps necessary to require that the construction of the Tenant Improvements is
accomplished in strict compliance with all statutes, laws, ordinances, codes,
rules, and regulations applicable to the construction of the Tenant Improvements
and the requirements and standards of any insurance underwriting board,
inspection bureau or insurance carrier insuring the Premises and/or the
Building.

4. Construction.

A. Tenant shall be solely responsible for the construction, installation and
completion of the Tenant Improvements in accordance with the Construction
Documents approved by Landlord and is solely responsible for the payment of all
amounts when payable in connection therewith without any cost or expense to
Landlord, except for Landlord’s obligation to contribute the Tenant Improvement
Allowance in accordance with the provisions of Paragraph 5 below. Tenant shall
diligently proceed with the construction, installation and completion of the
Tenant Improvements in accordance with the Construction Documents and the
completion schedule reasonably approved by Landlord. No material changes shall
be made to the Construction Documents and the completion schedule approved by
Landlord without Landlord’s prior written consent, which consent shall not be
unreasonably withheld or delayed.

B. Tenant at its sole cost and expense (subject to the provisions of Paragraph 5
below) shall employ a licensed, insured and bonded general contractor
(“Contractor”) to construct the Tenant Improvements in accordance with the
Construction Documents. The construction contracts between Tenant and the
Contractor and between the Contractor and subcontractors shall be subject to
Landlord’s prior written approval, which approval shall not be unreasonably
withheld or delayed. Proof that the Contractor is licensed in California, is
bonded as required under California law, and has the insurance specified in
Exhibit F-1, attached hereto and incorporated herein by this reference, shall be
provided to Landlord at the time that Tenant requests approval of the Contractor
from Landlord. Tenant shall comply with or cause the Contractor to comply with
all other terms and provisions of Exhibit F-1.

C. Prior to the commencement of the construction and installation of the Tenant
Improvements, Tenant shall provide the following to Landlord, all of which shall
be to Landlord’s reasonable satisfaction:

(i) An estimated budget and cost breakdown for the Tenant Improvements.

(ii) Estimated completion schedule for the Tenant Improvements.

(iii) Copies of all required approvals and permits from governmental agencies
having jurisdiction or authority for the construction and installation of the
Tenant Improvements; provided, however, if prior to commencement of the
construction and installation of Tenant Improvements Tenant has not received the
electrical, plumbing or mechanical permits, Tenant shall only be required to
provide Landlord with evidence that Tenant has made application therefor, and,
upon receipt by Tenant of such permits, Tenant shall promptly provide Landlord
with copies thereof.

(iv) Evidence of Tenant’s procurement of insurance required to be obtained
pursuant to the provisions of Paragraphs 4.B and 4.G.

D. Landlord shall at all reasonable times have a right to inspect the Tenant
Improvements (provided Landlord does not materially interfere with the work
being performed by the Contractor or its subcontractors) and Tenant shall
immediately, upon written notice from Landlord if the Tenant Improvements are
not in compliance with the Construction Documents approved by Landlord, cause
such work to be corrected. If Landlord shall give notice of faulty construction
or any other deviation from the Construction Documents, Tenant shall cause the
Contractor to make corrections promptly. However, neither the privilege herein
granted to Landlord to make such inspections, nor the making of such inspections
by Landlord, shall operate as a waiver of any rights of Landlord to require good
and workmanlike construction and improvements constructed in accordance with the
Construction Documents.

E. Subject to Landlord complying with its obligations in Paragraph 5 below,
Tenant shall pay and discharge promptly and fully all claims for labor done and
materials and services furnished in connection with the Tenant Improvements. The
Tenant Improvements shall not be commenced until five (5) business days after
Landlord has received notice from Tenant stating the date the construction of
the Tenant Improvements is to commence so that Landlord can post and record any
appropriate Notice of Non-responsibility.

F. Tenant acknowledges and agrees that the agreements and covenants of Tenant in
Sections 6, 7, and 8 of the Lease shall be fully applicable to Tenant’s
construction of the Tenant Improvements.

G. Tenant shall maintain, and cause to be maintained, during the construction of
the Tenant Improvements, at its sole cost and expense, insurance of the types
and in the amounts specified in Exhibit F-1 and in Section 8 of the Lease,
together with builders’ risk insurance for the amount of the completed value of
the Tenant Improvements on an all-risk non-reporting form covering all
improvements under construction, including building materials.

 

Exhibit F, Page 2



--------------------------------------------------------------------------------

H. No materials, equipment or fixtures shall be delivered to or installed upon
the Premises pursuant to any agreement by which another party has a security
interest or rights to remove or repossess such items, without the prior written
consent of Landlord, which consent shall not be unreasonably withheld.

I. Landlord reserves the right to establish reasonable rules and regulations
during the course of construction of the Tenant Improvements, including, but not
limited to, construction parking, storage of materials, hours of work, and
clean-up of construction related debris.

J. Upon completion of the Tenant Improvements, Tenant shall deliver to Landlord
the following, all of which shall be to Landlord’s reasonable satisfaction:

(i) Any certificates required for occupancy, including a permanent and complete
Certificate of Occupancy issued by the City of Milpitas.

(ii) A Certificate of Completion signed by the Architect who prepared the
Construction Documents, reasonably approved by Landlord.

(iii) A cost breakdown itemizing all expenses for the Tenant Improvements,
together with invoices and receipts for the same or other evidence of payment.

(iv) Final and unconditional mechanic’s lien waivers from all contractors and
suppliers performing or supplying in excess of $5,000 worth of work or materials
for the Tenant Improvements.

(v) A Notice of Completion for execution by Landlord, which certificate once
executed by Landlord shall be recorded by Tenant in the official records of the
County of Santa Clara, and Tenant shall then deliver to Landlord a true and
correct copy of the recorded Notice of Completion.

(vi) A true and complete copy of all as-built plans and drawings for the Tenant
Improvements.

5. Tenant Improvement Allowance.

A. Subject to Tenant’s compliance with the provisions of this Exhibit F,
Landlord shall provide to Tenant an allowance in the amount of Six Hundred Fifty
Six Thousand Four Hundred Forty and 00/100 dollars and ($656,440.00) (the
“Tenant Improvement Allowance”) to construct and install only the Tenant
Improvements. The Tenant Improvement Allowance shall be used to design, prepare,
plan, obtain the approval of, construct and install the Tenant Improvements and
for no other purpose. Except as otherwise expressly provided herein, Landlord
shall have no obligation to contribute the Tenant Improvement Allowance unless
and until the Construction Documents have been approved by Landlord and Tenant
has complied with all requirements set forth in Paragraph 4.C. of this Exhibit
F. In addition to the foregoing, Landlord shall have no obligation to disburse
all or any portion of the Tenant Improvement Allowance to Tenant unless Tenant
makes a progress payment request pursuant to the terms and conditions of
Section 5.B. below prior to that date which is twelve (12) months after the
Commencement Date. The costs to be paid out of the Tenant Improvement Allowance
shall include all reasonable costs and expenses associated with the design,
preparation, approval, planning, construction and installation of the Tenant
Improvements (the “Tenant Improvement Costs”), including all of the following:

(i) All costs of the Preliminary Plans and Specifications, the Final Plans and
Specifications, and the Construction Documents, and engineering costs associated
with completion of the State of California energy utilization calculations under
Title 24 legislation:

(ii) All costs of obtaining building permits and other necessary authorizations
from local governmental authorities;

(iii) All costs of interior design and finish schedule plans and specifications
including as-built drawings, if applicable;

(iv) All direct and indirect costs of procuring, constructing and installing the
Tenant Improvements in the Premises, including, but not limited to, the
construction fee for overhead and profit and the cost of all on-site supervisory
and administrative staff, office, equipment and temporary services rendered by
the Contractor in connection with the construction of the Tenant Improvements;
provided, however, that the construction fee for overhead and profit, the cost
of all on-site supervisory and administrative staff, office, equipment and
temporary services shall not exceed amounts which are reasonable and customary
for such items in the local construction industry;

(v) All fees payable to the Architect and any engineer if they are required to
redesign any portion of the Tenant Improvements following Tenant’s and
Landlord’s approval of the Construction Documents;

(vi) Utility connection fees;

(vii) Inspection fees and filing fees payable to local governmental authorities,
if any;

(viii) All costs of all permanently affixed equipment and non-trade fixtures
provided for in the Construction Documents, including the cost of installation;
and,

(ix) A construction management fee payable to Landlord in the amount of three
percent (3%) of the aggregate of the Tenant Improvement Costs (the “CM Fee”);
provided, in the event the General Contractor is

 

Exhibit F, Page 3



--------------------------------------------------------------------------------

Orchard Construction Company, no CM Fee shall be payable to Landlord.

The Tenant Improvement Allowance shall be the maximum contribution by Landlord
for the Tenant Improvement Costs, and the disbursement of the Tenant Improvement
Allowance is subject to the terms contained herein below.

B. Except for payment of the CM Fee, and subject to Section 5.A. above, Landlord
will make payments to Tenant from the Tenant Improvement Allowance to reimburse
Tenant for Tenant Improvement Costs paid or incurred by Tenant. Payment of the
CM Fee shall be the first payment from the Tenant Improvement Allowance and
shall be made by means of a deduction or credit against the Tenant Improvement
Allowance. All other payments of the Tenant Improvement Allowance shall be by
progress payments not more frequently than once per month and only after
satisfaction of the following conditions precedent: (a) receipt by Landlord of
conditional mechanics’ lien releases for the work completed and to be paid by
said progress payment, conditioned only on the payment of the sums set forth in
the mechanics’ lien release, executed by the Contractor and all subcontractors,
labor suppliers and materialmen performing or supplying in excess of $5,000
worth of work or materials; (b) receipt by Landlord of unconditional mechanics’
lien releases from the Contractor and all subcontractors, labor suppliers and
materialmen performing or supplying in excess of $5,000 worth of work or
materials for all work other than that being paid by the current progress
payment previously completed by the Contractor, subcontractors, labor suppliers
and materialmen and for which Tenant has received funds from the Tenant
Improvement Allowance to pay for such work; (c) receipt by Landlord of any and
all documentation reasonably required by Landlord detailing the work that has
been completed and the materials and supplies used as of the date of Tenant’s
request for the progress payment, including, without limitation, invoices,
bills, or statements for the work completed and the materials and supplies used;
and (d) completion by Landlord or Landlord’s agents of any inspections of the
work completed and materials and supplies used as deemed reasonably necessary by
Landlord, which Landlord shall timely perform. Except for the CM Fee payment
(credit), Tenant Improvement Allowance progress payments shall be paid to Tenant
within fourteen (14) days from the satisfaction of the conditions set forth in
the immediately preceding sentence. The preceding notwithstanding, all Tenant
Improvement Costs paid or incurred by Tenant prior to Landlord’s approval of the
Construction Documents in connection with the design and planning of the Tenant
Improvements by Architect shall be paid from the Tenant Improvement Allowance,
without any retention, within fourteen (14) days following Landlord’s receipt of
invoices, bills or statements from Architect evidencing such costs.
Notwithstanding the foregoing to the contrary, Landlord shall be entitled to
withhold and retain five percent (5%) of the Tenant Improvement Allowance or of
any Tenant Improvement Allowance progress payment until the lien-free expiration
of the time for filing of any mechanics’ liens claimed or which might be filed
on account of any work ordered by Tenant or the Contractor or any subcontractor
in connection with the construction and installation of the Tenant Improvements.

C. Landlord shall not be obligated to pay any Tenant Improvement Allowance
progress payment or the Tenant Improvement Allowance retention if on the date
Tenant is entitled to receive the Tenant Improvement Allowance progress payment
or the Tenant Improvement Allowance retention Tenant is in Default of this Lease
beyond applicable notice and cure periods. Such payments shall resume upon
Tenant curing any such default within the time periods which may be provided for
in the Lease.

D. Should the total cost of constructing the Tenant Improvements be less than
the Tenant Improvement Allowance, the Tenant Improvement Allowance shall be
automatically reduced to the amount equal to said actual cost.

E. The term “Excess Tenant Improvement Costs” as used herein shall mean and
refer to the aggregate of the amount by which the actual Tenant Improvement
Costs exceed the Tenant Improvement Allowance. Tenant shall promptly pay any and
all Excess Tenant Improvement Costs.

6. Termination. If the Lease is terminated prior to the date on which the Tenant
Improvements are completed, for any reason due to the Default of Tenant
hereunder, in addition to any other remedies available to Landlord under the
Lease, Tenant shall pay to Landlord as Additional Rent under the Lease, within
five (5) days of receipt of a statement therefor, any and all costs incurred by
Landlord and not reimbursed or otherwise paid by Tenant through the date of
termination in connection with the Tenant Improvements to the extent planned,
installed and/or constructed as of such date of termination, including, but not
limited to, any costs related to the removal of all or any portion of the Tenant
Improvements and restoration costs related thereto. Notwithstanding the
provisions of Section 7 of the Lease, upon the expiration or earlier termination
of the Lease, Tenant shall not be required to remove the Tenant Improvements it
being the intention of the parties that the Tenant Improvements are to be
considered incorporated into the Building.

7. Lease Provisions; Conflict. The terms and provisions of the Lease, insofar as
they are applicable, in whole or in part, to this Exhibit F, are hereby
incorporated herein by reference, and specifically including all of the
provisions of Section 16 of the Lease. In the event of any conflict between the
terms of the Lease and this Exhibit F, the terms of this Exhibit F shall
prevail. Any amounts payable by Tenant to Landlord hereunder shall be deemed to
be Additional Rent under the Lease and, upon any default in the payment of same,
Landlord shall have all rights and remedies available to it as provided for in
the Lease.

 

Exhibit F, Page 4



--------------------------------------------------------------------------------

Exhibit F-1

Construction Insurance Requirements

Before commencing work, the Contractor shall procure and maintain at its sole
cost and expense until completion and final acceptance of the work, at least the
following minimum levels of insurance.

A. Workers’ Compensation in statutory amounts and Employers Liability Insurance
in the minimum amounts of $100,000 each accident for bodily injury by accident
and $100,000 each employee for bodily injury by disease with a $500,000 policy
limit, covering each and every worker used in connection with the contract work.

B. Comprehensive General Liability Insurance on an occurrence basis including,
but not limited to, protection for Premises/Operations Liability, Broad Form
Contractual Liability, Owner’s and Contractor’s Protective, and
Products/Completed Operations Liability*, in the following minimum limits of
liability.

 

Bodily Injury, Property Damage, and

Personal Injury Liability

   $2,000,000/each occurrence    $3,000,000/aggregate

* Products/Completed Operations Liability Insurance is to be provided for a
period of at least one (1) year after completion of work.

Coverage should include protection for Explosion, Collapse and Underground
Damage.

C. Comprehensive Automobile Liability Insurance with the following minimum
limits of liability.

 

Bodily Injury and Property

   $1,000,000/each occurrence

Damage Liability

   $2,000,000/aggregate

This insurance will apply to all owned, non-owned or hired automobiles to be
used by the Contractor in the completion of the work.

D. Umbrella Liability Insurance in a minimum amount of five million dollars
($5,000,000), providing excess coverage on a following-form basis over the
Employer’s Liability limit in Paragraph A and the liability coverages outlined
in Paragraphs B and C.

E. Equipment and Installation coverages in the broadest form available covering
Contractor’s tools and equipment and material not accepted by Tenant. Tenant
will provide Builders Risk Insurance on all accepted and installed materials.

All policies of insurance, duplicates thereof or certificates evidencing
coverage shall be delivered to Landlord prior to commencement of any work and
shall name Tenant and Landlord, and its partners and lenders as additional
insureds as their interests may appear. All insurance policies shall (1) be
issued by a company or companies licensed to be business in the state of
California, (2) provide that no cancellation, non-renewal or material
modification shall be effective without thirty (30) days prior written notice
provided to Landlord, (3) provide no deductible greater than $15,000 per
occurrence, (4) contain a waiver to subrogation clause in favor of Tenant and
Landlord, and its partners and lenders, and (5) comply with the requirements of
the Lease to the extent such requirements are applicable.

 

Exhibit F-1, Page 1



--------------------------------------------------------------------------------

Exhibit F-2

Building Standards

Outline Specification for

New Office Build-Out in R&D Buildings

OFFICE AREA

Demising Partition and Corridor Walls:

Note: One hr. rated walls where required based on occupancy group.

 

A. 6” 20-gage metal studs at 24” O.C. (or as required by code based on roof
height) framed full height from finish floor to surface above.

 

B.

One (1) layer  5/8” drywall Type “X” both sides of wall, fire taped only.

Interior Partitions:

 

A.

3- 5/8” 25-gage metal studs at 24” O.C. to bottom of T-Bar ceiling grid
approximately 9’ 0” high.

 

B.

One (1) layer  5/8” drywall both sides of wall, smooth ready for paint.

 

C.

3- 5/8” metal studs including all lateral bracing as required by code.

Perimeter Drywall (At Office Areas):

 

A.

3- 5/8” metal studs @ 24” O.C. to 12’ 0” above finished floor. (or as required
by Title-24 for full height envelope then use demising wall spec.)

 

B.

One (1) layer  5/8” Type “X” drywall taped smooth and ready for paint.

Column Furring:

 

A.

Furring channel all sides of 2- 1/2” metal studs per details.

 

B.

One (1) layer  5/8” drywall taped smooth and ready for paint.

 

C. Columns within walls shall be furred-out.

Acoustical Ceilings:

Note: Gyp. Bd. ceiling at all restrooms Typ.

 

A. 2’ x 4’ standard white T-Bar grid system as manufactured by Chicago Metallic
of equal.

 

B.

2’ x 4’ x  5/8” white, no-directional acoustical tile to be regular second look
as manufactured by Armstrong or equal.

Painting:

 

A. Sheetrock walls within office to receive two (2) coats of interior latex
paint as manufactured by Kelly Moore or equal. Some portions of second coat to
be single accent color.

 

B. Semi-gloss paint all restrooms and lunch rooms.

Window Covering:

 

A. 1” aluminum mini-blinds as manufactured by Levelor, Bali or equal, color to
be selected by Legacy Partners Commercial, Inc. (brushed aluminum or white).

 

B. Blinds to be sized to fit window module.

VCT:

 

A.

VCT to be  1/8” x 12” x 12” as manufactured by Armstrong -Excelon Series or
equal.

 

B. Slabs shall be water proofed per manufacturer recommendations, at sheet vinyl
or VCT areas.

Light Fixtures:

 

A. 2” x 4” T-bar lay in 3-tube energy efficient fixture with cool white
fluorescent tubes with parabolic lens as manufactured by Lithonia or equal.
(Approximately 50 F.C.)

Light Switches:

 

A. Switching as required by Title 24.

 

B. Switch assembly to be Levinton or equal, color - White

 

36



--------------------------------------------------------------------------------

Electrical Outlet:

 

A. 110V duplex outlet in demising or interior partitions only, as manufactured
by Leviton or equal, color to be White.

 

37



--------------------------------------------------------------------------------

Addendum 1

Inducement Recapture

This Inducement Recapture Addendum is a part of the Industrial Lease dated
February 22, 2007, by and between AMB Property, L.P., a Delaware limited
partnership (“Landlord”) and Sigma Designs, Inc., a California corporation
(“Tenant”) for the premises commonly known as 1778 McCarthy Boulevard, Milpitas,
California.

Any agreement by Landlord for possession of the Premises without the payment or
reduced payment of rent or other charges or for the giving or paying by Landlord
to or for Tenant of any cash or other bonus, inducement, or consideration for
Tenant’s entering into this Lease, all of which concessions are hereinafter
referred to as “Inducement Provisions,” are conditioned upon Tenant’s full and
faithful performance of all of the terms, covenants, and conditions of this
Lease to be performed or observed by Tenant during the term of this Lease. If
this Lease is terminated due to a Default by Tenant, any rent, other charge,
bonus, inducement, or consideration abated, given, or paid by Landlord under
such an Inducement Provision shall be immediately due and payable by Tenant to
Landlord and recoverable by Landlord as additional rent due under this Lease.

 

Addendum 1, Page 1



--------------------------------------------------------------------------------

Addendum 2

Option to Extend

This Addendum (the “Addendum”) is incorporated as a part of that certain
Industrial Lease dated February 22, 2007 (the “Lease”), by and between AMB
Property, L.P., a Delaware limited partnership (“Landlord”), and Sigma Designs,
Inc., a California corporation (“Tenant”), for the leasing of those certain
premises commonly known as 1778 McCarthy Boulevard, Milpitas, California, as
more particularly described in Exhibit A to the Lease (the “Premises”). Any
capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms as set forth in the Lease.

1. Grant of Extension Option. Subject to the provisions, limitations and
conditions set forth in Paragraph 5 below, Tenant shall have an Option
(“Option”) to extend the initial term of the Lease for three (3) years (the
“Extended Term”).

2. Tenant’s Option Notice. Tenant shall have the right to deliver written notice
to Landlord of its intent to exercise this Option (the “Option Notice”). If
Landlord does not receive the Option Notice from Tenant on a date which is
neither more than twelve (12) months nor less than ten (10) months prior to the
end of the initial term of the Lease, all rights under this Option shall
automatically terminate and shall be of no further force or effect. Upon the
proper exercise of this Option, subject to the provisions, limitations and
conditions set forth in Paragraph 5 below, the initial term of the Lease shall
be extended for the Extended Term.

3. Establishing the Initial Monthly Base Rent for the Extended Term. The initial
monthly Base Rent for the Extended Term shall be equal to the then Fair Market
Rental Rate, as hereinafter defined. As used herein, the “Fair Market Rental
Rate” payable by Tenant for the Extended Term shall mean the Base Rent for
comparable space at which non-equity tenants, as of the commencement of the
lease term for the Extended Term, will be leasing non-sublease, non-equity,
unencumbered space comparable in size, location and quality to the Premises for
a comparable term, which comparable space is located in the Building and in
other comparable first-class buildings in the vicinity of the Building, taking
into consideration the condition and value of existing tenant improvements in
the Premises, the credit-worthiness of the tenant, the duration of the term, any
rental or other concessions granted, whether a broker’s commission or finder’s
fee will be paid, and the payment or non-payment of a tenant improvement
allowance. The Fair Market Rental Rate shall include the periodic rental
increases that would be included for space leased for the period of the Extended
Term.

If Landlord and Tenant are unable to agree on the Fair Market Rental Rate for
the Extended Term within ten (10) days of receipt by Landlord of the Option
Notice for the Extended Term, Landlord and Tenant each, at its cost and by
giving notice to the other party, shall appoint a competent and impartial
commercial real estate broker (hereinafter “broker”) with at least five
(5) years’ full-time commercial real estate brokerage experience in the
geographical area of the Premises to set the Fair Market Rental Rate for the
Extended Term. If either Landlord or Tenant does not appoint a broker within ten
(10) days after the other party has given notice of the name of its broker, the
single broker appointed shall be the sole broker and shall set the Fair Market
Rental Rate for the Extended Term. If two (2) brokers are appointed by Landlord
and Tenant as stated in this paragraph, they shall meet promptly and attempt to
set the Fair Market Rental Rate. In addition, if either of the first two
(2) brokers fails to submit their opinion of the Fair Market Rental Rate within
the time frames set forth below, then the single Fair Market Rental Rate
submitted shall automatically be the initial monthly Base Rent for the Extended
Term and shall be binding upon Landlord and Tenant. If the two (2) brokers are
unable to agree within ten (10) days after the second broker has been appointed,
they shall attempt to select a third broker, meeting the qualifications stated
in this paragraph within ten (10) days after the last day the two (2) brokers
are given to set the Fair Market Rental Rate. If the two (2) brokers are unable
to agree on the third broker, either Landlord or Tenant by giving ten (10) days’
written notice to the other party, can apply to the Presiding Judge of the
Superior Court of the county in which the Premises is located for the selection
of a third broker who meets the qualifications stated in this paragraph.
Landlord and Tenant each shall bear one-half ( 1/2) of the cost of appointing
the third broker and of paying the third broker’s fee. The third broker, however
selected, shall be a person who has not previously acted in any capacity for
either Landlord or Tenant. Within fifteen (15) days after the selection of the
third broker, the third broker shall select one of the two Fair Market Rental
Rates submitted by the first two brokers as the Fair Market Rental Rate for the
Extended Term. The determination of the Fair Market Rental Rate by the third
broker shall be binding upon Landlord and Tenant.

In no event shall the monthly Base Rent for any period of the Extended Term be
less than the highest monthly Base Rent charged during the initial term of the
Lease. Upon determination of the initial monthly Base Rent for the Extended Term
in accordance with the terms outlined above, Landlord and Tenant shall
immediately execute an amendment to this Lease. Such amendment shall set forth
among other things, the initial monthly Base Rent for the Extended Term and the
actual commencement date and expiration date of the Extended Term. Tenant shall
have no other right to extend the term of the Lease under this Addendum unless
Landlord and Tenant otherwise agree in writing.

4. Condition of Premises and Brokerage Commissions for the Extended Term. If
Tenant timely and properly exercises this Option, in strict accordance with the
terms contained herein: (1) Tenant shall accept the Premises in its then “As-Is”
condition and, accordingly, Landlord shall not be required to perform any
additional improvements to the Premises; and (2) each Party hereby agrees that
it will be solely responsible for any and all brokerage commissions and finder’s
fees payable to any broker now or hereafter procured or hired by such Party or
who otherwise claims a commission through such Party (“Broker”) in connection
with the Option. Each Party hereby further agrees that the other Party shall in
no event or circumstance be responsible for the payment of any such commissions
and fees to the other party’s Broker, and each Party shall indemnify, defend and
hold the other Party

 

Addendum 2, Page 1



--------------------------------------------------------------------------------

free and harmless against any liability, claim, judgment, or damages with
respect thereto, including attorneys’ fees and costs.

5. Limitations On, and Conditions To, Extension Option. This Option is personal
to Tenant (and any Affiliate) and may not be assigned to any other party,
voluntarily or involuntarily, separate from or as part of the Lease. At
Landlord’s option, all rights of Tenant under this Option shall terminate and be
of no force or effect if any of the following individual events occur or any
combination thereof occur: (1) Tenant is in Default of any provision of the
Lease on the date Landlord receives the Option Notice; and/or (2) except with
respect to an Affiliate, Tenant has assigned its rights and obligations under
all or part of the Lease or Tenant has subleased more than ten percent (10%) of
the Premises; and/or (3) there has occurred a material and adverse change in
Tenant’s financial condition from the Commencement Date to the date the Option
Notice is delivered to Landlord; and/or (4) Tenant has failed to exercise
properly this Option in a timely manner in strict accordance with the provisions
of this Addendum; and/or (5) Tenant no longer has possession of all or any part
of the Premises under the Lease, or if the Lease has been terminated earlier,
pursuant to the terms and provisions of the Lease.

6. Time is of the Essence. Time is of the essence with respect to each and every
time period described in this Addendum.

 

Addendum 2, Page 2